Exhibit 10.2
Private & Confidential
         
Dated
22 June 2016
 
AZAIREMIA FINANCE LIMITED
as Existing Borrower
 
ROYAL CARIBBEAN CRUISES LTD.
as New Borrower
 
CITIBANK EUROPE PLC, UK BRANCH
as Facility Agent
 
CITICORP TRUSTEE COMPANY LIMITED
as Security Trustee
 
CITIBANK N.A., LONDON BRANCH
as Global Coordinator
 
HSBC FRANCE
as French Coordinating Bank
 
SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS
BRANCH
as ECA Agent
 
BANCO BILBAO VIZCAYA ARGENTARIA, PARIS BRANCH, BANCO
SANTANDER, S.A. PARIS BRANCH, CITIBANK N.A., LONDON BRANCH, HSBC
FRANCE, SOCIÉTÉ GÉNÉRALE and SUMITOMO MITSUI BANKING
CORPORATION EUROPE LIMITED, PARIS BRANCH
as Mandated Lead Arrangers
 
AND
 
THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1
as Original Lenders
       
 
NOVATION AGREEMENT
relating to a secured credit facility
agreement for Hull No. K34 at STX France
S.A.
 
         
NORTON ROSE FULBRIGHT

 
 
 

--------------------------------------------------------------------------------

 


 
Contents
 
Clause
Page
     
1
Definitions
2
     
2
Consent and agreement of the Finance Parties
4
     
3
Assumption of liability and obligations
4
     
4
Amendment and restatement of Principal Agreement
6
     
5
Loan currency, Additional Advances and undrawn Commitments under the Principal
Agreement
6
     
6
Conditions
9
     
7
Fixed rate
10
     
8
Representations and warranties
10
     
9
Covenants
11
     
10
Commitment and cancellation by the New Borrower
12
     
11
Satisfaction of Receivable, releases and Coface Insurance Policy
14
     
12
Assignment and transfers
14
     
13
Miscellaneous and notices
15
     
14
Governing law and jurisdiction
15
     
Schedule 1 The Original Lenders
17
     
Schedule 2 Conditions precedent
20
     
Schedule 3 Form of Novated Credit Agreement
22



 



 
 

--------------------------------------------------------------------------------

 

THIS NOVATION AGREEMENT is dated 22 June 2016 and made BETWEEN:
 
(1)  
AZAIREMIA FINANCE LIMITED as transferor (the Existing Borrower);

 
(2)  
ROYAL CARIBBEAN CRUISES LTD. as transferee (the New Borrower);

 
(3)  
CITIBANK EUROPE PLC, UK BRANCH as facility agent for the other Finance Parties
(the Facility Agent);

 
(4)  
CITICORP TRUSTEE COMPANY LIMITED as security trustee for the other Finance
Parties (the Security Trustee);

 
(5)  
CITIBANK N.A., LONDON BRANCH as global coordinator (the Global Coordinator);

 
(6)  
HSBC FRANCE as French coordinating bank (the French Coordinating Bank);

 
(7)  
SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as ECA agent
(the ECA Agent);

 
(8)  
BANCO BILBAO VIZCAYA ARGENTARIA, PARIS BRANCH, BANCO SANTANDER, S.A. PARIS
BRANCH, CITIBANK N.A., LONDON BRANCH, HSBC FRANCE, SOCIÉTÉ GÉNÉRALE and SUMITOMO
MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as Mandated Lead
Arrangers; and

 
(9)  
THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Original Lenders.

 
WHEREAS:
 
(A)  
By a facility agreement dated on or about the date of this Agreement (the
Principal Agreement) and made between (1) the Existing Borrower as borrower, (2)
the banks and financial institutions named therein as original lenders, (3) the
Mandated Lead Arrangers as mandated lead arrangers, (4) the Facility Agent as
facility agent, (5) the Security Trustee as security trustee (6) the Global
Coordinator as global coordinator, (7) the French Coordinating Bank as French
coordinating Bank and (8) the ECA Agent as ECA agent, the Lenders have agreed to
make available a loan of up to €555,288,000 to the Existing Borrower in
connection with the purchase by the Existing Borrower of the Receivable from the
Seller pursuant to the Receivable Purchase Agreement.

 
(B)  
It is intended that on the Actual Delivery Date, and subject to the delivery of
the Vessel to, and acceptance of the Vessel by, the New Borrower under the
Building Contract and by way of satisfying the obligation of the New Borrower to
pay the Receivable to the Existing Borrower (as purchaser of the Receivable from
the Seller pursuant to the Receivable Purchase Agreement), all of the rights and
obligations of the Existing Borrower in respect of the Principal Agreement shall
be transferred by novation by the Existing Borrower to the New Borrower.

 
(C)  
The parties have also agreed that on the date of the novation contemplated in
Recital (B) the Novated Loan Balance at such date shall be converted into
Dollars, certain additional advances shall be made to the New Borrower and the
Principal Agreement shall be amended and restated (in the form of the Novated
Credit Agreement) pursuant to the terms of this Agreement.

 
(D)  
This Agreement sets out the terms and conditions upon which (i) the parties
hereto shall agree to such novation, amendment and restatement of the Principal
Agreement and (ii) the Lenders shall agree to make additional advances to the
New Borrower.

 

 
1 

--------------------------------------------------------------------------------

 

NOW IT IS HEREBY AGREED as follows:
 
1  
Definitions

 
1.1  
Definitions

 
Words and expressions defined in the Principal Agreement shall have the same
meaning when used in this Agreement, except insofar as the context otherwise
requires or as otherwise defined in this Agreement:
 
Additional Advances has the meaning given to it in clause 5.2.
 
Change Orders has the meaning given to it in the Receivable Purchase Agreement.
 
Coface Premium has the meaning given to it in the Novated Credit Agreement.
 
Dollars has the meaning given to it in the Novated Credit Agreement.
 
Initial Effective Date has the meaning given to it in the Receivable Purchase
Agreement.
 
Maximum Loan Amount has the meaning given to it in the Novated Credit Agreement.
 
Mortgage means the first ranking ship construction mortgage over the Vessel
granted or, as the case may be, to be granted by the New Borrower in favour of
the Security Trustee and certain other parties in the form scheduled to the
Buyer Consent Agreement.
 
Non-Yard Costs has the meaning given to it in the Novated Credit Agreement.
 
Novated Credit Agreement means the Principal Agreement as novated, amended and
restated by this Agreement.
 
Novated Loan Balance means, subject to clause 10.2 and subject to the approval
of the New Borrower pursuant to clause 3.5, the outstanding principal amount of
the Loan owing by the Existing Borrower on the Novation Effective Date (and
reflecting the amount of any Advances drawndown or deemed drawndown by the
Existing Borrower in accordance with the terms of the Principal Agreement on
such date but excluding any Unsecured Advances) up to the amount not exceeding
the lower of:
 
(a)  
the amount of the Final Payment after any deductions permitted under the Buyer
Consent Agreement;

 
(b)  
€555,288,000; and

 
(c)  
the amount referred to in clause 2.1(c) of the Principal Agreement.

 
Novation Effective Date means, when the Novation Effective Time has occurred,
the date on which the Novation Effective Time so occurs.
 
Novation Effective Time means the time at which the Vessel is delivered to, and
accepted by, the New Borrower (as buyer) under the Building Contract (as
evidenced by the protocol of delivery and acceptance for the Vessel), save that
the “Novation Effective Time” shall not occur hereunder unless:
 
(a)  
the Facility Agent has notified the parties in writing that it has received all
of the documents and other evidence referred to in clause 6; and

 
(b)  
such time falls before the Back Stop Date (as defined in the Receivable Purchase
Agreement and subject to clause 10.2).

 

 
2 

--------------------------------------------------------------------------------

 

NYC Applicable Rate means the USD-to-EUR rate used by the New Borrower to
convert the relevant Dollar amount of the Non-Yard Costs into euro for the
purpose of the Seller invoicing the same to the New Borrower in euro in
accordance with the Building Contract.
 
Other Basic Contract Price Increases means any increase in the Basic Contract
Price pursuant to the following Articles of the Building Contract: III.1 (speed
bonus), III.6 (extra cabins) and VII.7 (early delivery bonus), in the amount
provided for in the Building Contract or as reasonably determined by the New
Borrower and, in each case, evidenced to the reasonable satisfaction of the
Facility Agent, but (for the purpose of calculating the Maximum Loan Amount and
the Additional Advance in respect of such items) in an amount not exceeding
€10,000,000.
 
Signing Date means the date of this Agreement.
 
Spot Rate of Exchange means, for the purposes of determining an equivalent
amount in euros of Dollars on any relevant date (and subject to clause 5.7), the
ECB FX Rate EUR/USD (published on the basis of the 1.15pm FX rate) two Banking
Days before that date.
 
Steel Price Adjustment Excess means any increase in the Basic Contract Price
resulting from any Platts / SBB Steel Index adjustment arising under Article
II.1 of the Building Contract in an amount exceeding €12,000,000 but ignoring
any increase in excess of €46,640,000. 
 
Unsecured Advances has the meaning given to it in the Buyer Consent Agreement.
 
US Dollar Equivalent has the meaning given to it in the Novated Credit
Agreement.
 
Weighted Average Rate of Exchange means the weighted average rate of exchange
that the New Borrower has agreed, either in the spot or forward currency
markets, to pay its counterparties for the purchase of the relevant amounts of
euro with Dollars for the payment of the euro amount of the Contract Price
(including the portion thereof comprising the Change Orders, any Other Basic
Contract Price Increases and the Non-Yard Costs) and including in such weighted
average calculation (a) the NYC Applicable Rate in relation to the portion of
the Contract Price comprising the Non-Yard Costs and (b) the spot rates for any
other euro amounts that have not been hedged by the New Borrower.
 
1.2  
Headings

 
Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.
 
1.3  
Construction

 
Clause 1.4 of the Principal Agreement shall apply to this Agreement as if set
out herein.
 
1.4  
References to Novated Credit Agreement

 
Unless a contrary indication appears, any reference in this Agreement to a term
defined in, or an article or section of, or an exhibit to, the Novated Credit
Agreement, shall refer to such term defined in, or article or section of, or
exhibit to, the agreement set out in Schedule 3 notwithstanding that such
agreement is not yet effective, it being agreed that articles and sections of
the Novated Credit Agreement, where so incorporated into, or which are to apply
for the purpose of, this Agreement, shall be effective and apply under this
Agreement notwithstanding that for the purpose of the Novated Credit Agreement
they shall only apply from the Novation Effective Time.
 
1.5  
References to Security Trustee and Finance Parties

 
It is agreed that as the Security Trustee will not be a party to the Novated
Credit Agreement and accordingly have no responsibilities thereunder, the
Security Trustee is a party to this Agreement for the purpose of approving the
novation and allowing the Novation Effective Date to occur but it shall have no
responsibilities in respect of the Novated Credit Agreement or have rights or

 
3 

--------------------------------------------------------------------------------

 

obligations under this Agreement in respect of the Novated Credit
Agreement.  Accordingly, references to parties or the Finance Parties in clauses
3.2, 5.3, 5.4, 5.5 and 8.3 shall not include the Security Trustee.
 
2  
Consent and agreement of the Finance Parties

 
Subject to the other provisions of this Agreement and upon reliance of each of
the representations and warranties in clause 8, the Facility Agent, the Security
Trustee, the Global Coordinator, the French Coordinating Bank, the ECA Agent,
the Mandated Lead Arrangers, the Arrangers and the Lenders agree with the
Existing Borrower and the New Borrower on the Novation Effective Date (and at
the Novation Effective Time), that they consent to the novation, amendment and
restatement of the Principal Agreement on the terms set out in clauses 3 and 4
and to the conversion of the currency of the Loan and to the making of the
Additional Advances in accordance with clause 5.
 
3  
Assumption of liability and obligations

 
3.1  
Substitution

 
It is hereby agreed that, as and with effect from the Novation Effective Time:
 
(a)  
the New Borrower shall be, and is hereby made, a party to the Principal
Agreement in substitution for the Existing Borrower; and

 
(b)  
the Principal Agreement shall be amended and restated as set out in clause 4.

 
3.2  
Assumption of liability

 
The New Borrower hereby agrees with the Finance Parties that, as and with effect
from the Novation Effective Time, it shall be indebted to the Finance Parties
for the full amount of the Novated Loan Balance and, when drawn pursuant to
clause 5.2 (and as adjusted pursuant to clause 5.3), the Additional Advances and
the New Borrower further agrees that from the Novation Effective Time it shall
duly and punctually perform all the liabilities and obligations to be performed
or discharged in respect of the Novated Loan Balance under the Novated Credit
Agreement and shall be bound by the terms of the Novated Credit Agreement from
the Novation Effective Time as the “Borrower” thereunder.
 
3.3  
Release

 
The Existing Borrower and the Finance Parties hereby agree that, as and with
effect from the Novation Effective Time, they shall each mutually release and
discharge each other from all liabilities, obligations, claims and demands
whatsoever under or touching or concerning the Principal Agreement and in
respect of anything done or omitted to be done under or in connection therewith
except that if at the Novation Effective Time there are any outstanding
liabilities of the Existing Borrower under the Principal Agreement which are the
subject of an indemnity claim against the Seller pursuant to clause 7 of the
Receivable Purchase Agreement, to prevent the Finance Parties losing the ability
to recover those claims against the Seller, such liabilities shall be preserved
against the Existing Borrower until such claims are satisfied.
 
3.4  
No liability

 
The Finance Parties hereby confirm to the New Borrower, that except for the
obligations in respect of the Novated Loan Balance which are, with effect from
the Novation Effective Time, to be assumed by the New Borrower pursuant to
clause 3.2, the New Borrower shall have no liability, and the Finance Parties
shall have no recourse whatsoever to the New Borrower or any of its assets, in
respect of any liabilities, obligations, claims and demands whatsoever under or
touching or concerning the Principal Agreement or in respect of anything done or
omitted to be done under or in connection therewith.
 

 
4 

--------------------------------------------------------------------------------

 
 
3.5  
Novated Loan Balance

 
The Facility Agent agrees that:
 
(a)  
following each Drawdown Date (and at any other time upon reasonable request), it
will provide the New Borrower with an update in relation to the amount of the
outstanding Loan;

 
(b)  
not less than ten Banking Days prior to the anticipated Actual Delivery Date, it
will consult with the New Borrower regarding the anticipated amount of the
Novated Loan Balance as at the anticipated Novation Effective Time to enable the
New Borrower to confirm and verify this amount (having regard to paragraphs (a)
and (b) of the definition of Novated Loan Balance) and satisfy itself that it is
an amount which reflects the expected drawdown of the Loan during the period
prior to the Actual Delivery Date and that the same does not include any
Unsecured Advances. The New Borrower shall promptly confirm its acceptance of
the amount or, if applicable, raise any questions as to the calculation of this
amount with the Facility Agent so that the amount can be approved prior to the
Novation Effective Time; and

 
(c)  
as part of the process of agreeing the Novated Loan Balance it will participate
in the preparation of the delivery funds flow agreement referred to in clause
13.6 of the Buyer Consent Agreement.

 
3.6  
Prepayment in respect of overpaid Purchase Price

 
If at the Novation Effective Time the Seller has become liable to make a refund
of the Purchase Price pursuant to clause 2.5 of the Receivable Purchase
Agreement and has not made payment of that refund such that a partial prepayment
of the Loan in an amount equal to that refund (the Refund Prepayment Amount) has
not been made, the New Borrower shall prepay an amount of the Novated Loan
Balance corresponding to that Refund Prepayment Amount on the Novation Effective
Date, such prepayment to be without premium, penalty or breakage costs, and
shall be by way of a regularly scheduled required prepayment (and not a
requirement to make payment prior to the scheduled maturity thereof).
 
Where any such prepayment is required by the New Borrower pursuant to this
clause 3.6:
 
(a)  
the relevant amount of such prepayment may, if requested by the New Borrower, be
deducted from the amount of the Additional Advances to be made available to the
New Borrower on the Novation Effective Date and, where the New Borrower has
requested that the prepayment required under this clause 3.6 be deducted from
the Additional Advances, an actual payment shall only be required by the New
Borrower if the prepayment amount exceeds the aggregate amount of the Additional
Advances to be advanced to the New Borrower; and

 
(b)  
the New Borrower shall be entitled to exercise its rights under clause 13.2(b)
of the Buyer Consent Agreement.

 
It is agreed that the liability of the New Borrower in respect of the Refund
Prepayment Amount under this clause shall not exceed the amounts referred to in
clause 13.2(a) of the Buyer Consent Agreement.
 
3.7  
Notification of set-off

 
Where clause 7.5 (Set-off for unpaid amounts) of the Receivable Purchase
Agreement applies and an amount is to be deducted from the Payment Amount due to
the Seller in relation to any amount due and owing by the Seller to the Existing
Borrower or the Finance Parties under the Transaction Documents which remains
unpaid at the Drawdown Date for an Advance (an unpaid amount) and that unpaid
amount will consequently be retained from the relevant Advance under clause
2.2(d) of the Principal Agreement, the Facility Agent shall notify the New
Borrower before the relevant Drawdown Date of the unpaid amount (together with
reasonable
 

 
5 

--------------------------------------------------------------------------------

 

details of the type, amount and the manner in which such amount, and all
components thereof, have been calculated).
 
4  
Amendment and restatement of Principal Agreement

 
The Principal Agreement shall, with effect on and from the Novation Effective
Time, be (and it is hereby) amended and restated so as to read in accordance
with the form of the Novated Credit Agreement set out in Schedule 3 and (as so
amended and restated) will be binding upon each of the parties thereto in
accordance with its terms as so amended and restated.
 
5  
Loan currency, Additional Advances and undrawn Commitments under the Principal
Agreement

 
5.1  
Currency conversion

 
On the Novation Effective Date the Additional Advances to be drawndown by the
New Borrower on the Novation Effective Date shall be made available in Dollars
in accordance with the following provisions of this clause 5 and the Novated
Credit Agreement and thereafter the Novated Loan Balance shall be converted from
euro to Dollars by reference to the US Dollar Equivalent (as defined in the
Novated Credit Agreement) of such amount.
 
5.2  
Additional Advances

 
Subject to the terms and conditions of this Agreement, on the Novation Effective
Date, the New Borrower shall be entitled to borrow further advances (the
Additional Advances) in Dollars in respect of the following amounts:
 
(a)  
an amount of up to 80% of the incurred Non-Yard Costs (of up to €76,000,000) and
the Other Basic Contract Price Increases paid or to be paid by the New Borrower
under the Building Contract and in a maximum aggregate amount of €68,300,000;
and

 
(b)  
an amount of up to 80% of the Steel Price Adjustment Excess paid or to be paid
by the New Borrower under the under the Building Contract and in a
maximum amount of €27,712,000; and

 
(c)  
an amount equal to 100% of the Coface Premium as calculated in accordance with
Section 11.13.1(b) of the Novated Credit Agreement as at the Novation Effective
Time, which amount shall be divided into two parts:

 
(i)  
the amount payable by the New Borrower to Coface in respect of such part of the
Coface Premium which remains payable to Coface at the Novation Effective Date;
and

 
(ii)  
the balance, which shall, subject to the New Borrower’s set-off rights referred
to in clause 13.3 of the Buyer Consent Agreement, be payable by the New Borrower
to the Seller in reimbursement of the amounts which have been deducted from the
Payment Amounts in respect of the Coface Premium pursuant to the Receivable
Purchase Agreement,

 
provided however that the aggregate amount of the Additional Advances (as
adjusted, where relevant, under clause 5.3), when added to the Novated Loan
Balance (or, if different and to the extent applicable, the aggregate of any
amounts advanced in respect of the Facility (and not of the Additional Advances)
in the manner contemplated by clause 5.4), shall not exceed the Maximum Loan
Amount.
 
The Weighted Average Rate of Exchange shall be used to calculate the Dollar
amount of the Additional Advances referred to in clause 5.2(a) and 5.2(b) and
the Spot Rate of Exchange shall be used to calculate the Dollar amount of the
Additional Advance referred to in clause 5.2(c).
 
 
 
6 

--------------------------------------------------------------------------------

 
 
The Additional Advance referred to in clause 5.2(c)(i) shall be paid directly to
Coface in the manner described in Section 2.3(d) of the Novated Credit
Agreement.
 
5.3  
Adjustment of Additional Advances

 
On the Novation Effective Date, the parties hereby agree that the aggregate
amount of the Additional Advances (other than the amount referred to in clause
5.2(c)(i)) shall be adjusted, as applicable, by a Dollar amount (the Adjustment
Amount) equal to the product of:
 
(a)  
the difference obtained by subtracting the Spot Rate of Exchange on the Actual
Delivery Date from the Weighted Average Rate of Exchange; and

 
(b)  
the Novated Loan Balance.

 
If the Adjustment Amount is a positive number, the aggregate amount of the
Additional Advances to be drawn in Dollars shall be increased by such Adjustment
Amount.
 
Conversely, if the Adjustment Amount is a negative number, the aggregate amount
of the Additional Advances to be drawn in Dollars shall be decreased by such
Adjustment Amount, provided however, if such Adjustment Amount exceeds the
amount of the Additional Advances that would have been advanced in Dollars but
for the operation of this clause (and subject to any agreement reached to the
contrary in the delivery funds flow agreement referred to in clause 3.5(c), no
Dollar Additional Advances will be made and the New Borrower shall prepay (in
Dollars) an amount of the Novated Loan Balance corresponding to that excess
amount on the Novation Effective Date (a Section 5.3 Prepayment), such Section
5.3 Prepayment to be without premium, penalty or breakage costs, and shall be by
way of a regularly scheduled required prepayment (and not a requirement to make
payment prior to the scheduled maturity thereof.  Any failure by the New
Borrower to make the Section 5.3 Prepayment on the Novation Effective Date shall
be capable of giving rise to an Event of Default under Section 8.1.1 of the
Novated Credit Agreement unless waived by, or alternative arrangements are
agreed with, the Required Lenders (as defined in the Novated Credit Agreement)
acting on the instructions of Coface.
 
5.4  
Undrawn Commitments under the Principal Agreement

 
In the event that either:
 
(a)  
the Existing Borrower has not drawn the full amount of the Total Commitments
under the Principal Agreement at the Novation Effective Date; or

 
(b)  
the Total Commitments under the Principal Agreement have been cancelled or
reduced before the Novation Effective Date and this is not as a result of a
cancellation of the Building Contract by the Seller due to a Buyer Specified
Event; or

 
(c)  
it is not possible for the Facility to be made available to the Existing
Borrower to the satisfaction of the Seller and the New Borrower,

 
the Finance Parties agree that if the Vessel continues to be constructed by the
Seller in France and the Coface Insurance Policy continues to be maintained (or,
if applicable, reinstated or reissued) then, if required by the New Borrower,
the Facility will continue to be available to the New Borrower and the amount of
the Facility shall be the amount that it would otherwise have been but for the
occurrence of the events referred to in (a) to (c) above and such Facility shall
include, without limitation, amounts to finance or refinance any reasonable
completion expenses (the Completion Expenses) incurred by the New Borrower in
completing the Vessel (of the type contemplated by Article XI 5 of the Building
Contract and, where applicable, up to the amount of such Completion Expenses
agreed pursuant to clause 10.2 of the Buyer Consent Agreement).
 
If this clause applies and the New Borrower exercises its rights to continue to
have the Facility made available to it on the Actual Delivery Date or (with the
prior consent of Coface, not to be unreasonably withheld and having regard to
the provisions relating to Coface below) before the
 
7 

--------------------------------------------------------------------------------

 

Actual Delivery Date this will either be through a novation, amendment and
restatement of the Principal Agreement in the manner contemplated by clauses 3
and 4 or through the execution of a new credit agreement based substantially on
the terms of the Novated Credit Agreement, but in each case updated to the
extent necessary to reflect the additional amounts which would need to be made
available thereunder in addition to the Additional Advances and, when
applicable, in respect of the Completion Expenses, to allow the New Borrower to
draw and/or assume by way of novation an amount in aggregate up to the Maximum
Loan Amount and to reflect any agreed changes related to the New Borrower’s
hedging arrangements in respect of the Contract Price. In these circumstances
the Finance Parties and the New Borrower shall, in good faith, agree such
changes to this Agreement and/or the Novated Credit Agreement or agree and
thereafter enter into a new credit agreement of the type referred to above, so
as to place the New Borrower in all material respects in the same position it
would have been had the Facility been fully available during the pre-delivery
period in the manner set out in the Transaction Documents.
 
Where this clause applies, the amount of the Facility available to the New
Borrower shall not exceed the Maximum Loan Amount and the amount of the
indebtedness of the Existing Borrower under the Principal Agreement which the
New Borrower may be required to assume by way of novation shall not exceed an
amount equal to the Novated Loan Balance at the relevant time.
 
It is acknowledged that Coface have confirmed that they will agree to continue,
reinstate or reissue the Coface cover in circumstances where this clause applies
and the New Borrower is to draw the Facility on the Actual Delivery
Date.  Formal consent of Coface will be required in relation to (i) any
availability of the Facility to the New Borrower before the Actual Delivery Date
and (ii) the arrangements and the terms of any new or novated facility
agreement, such consent not to be unreasonably withheld.  The New Borrower and
the Finance Parties agree to co-operate in good faith and use reasonable efforts
to procure such consent.
 
In addition, where this clause applies, the New Borrower agrees that:
 
(i)  
the amounts payable to the Lenders in respect of arrangement fees in respect of
the Facility (as set out in the relevant Fee Letter attached to any Fee Letter
signed by the New Borrower) and the Coface Premium payable to Coface, shall
continue to be payable in full and the New Borrower shall be required, where it
does not currently have responsibility for the full payment of all those
amounts, to assume responsibility for the payment of such amounts (it being
acknowledged that the New Borrower shall not have any responsibility for payment
of amounts of Coface Premium already paid to Coface pursuant to the Receivable
Purchase Agreement where these amounts have not been (or will not be) refunded
due to the cancellation of the Facility); and

 
(ii)  
it shall be liable to pay commitment fees on the basis set out in Section 3.4
(Commitment Fees) of the Novated Credit Agreement (but without double counting
in relation to any amounts due under clause 10.1).

 
The Finance Parties agree that this clause 5.4 shall apply notwithstanding that
the Initial Effective Date may not occur.
 
5.5  
Borrowing procedure for Additional Advances

 
The New Borrower and the Finance Parties agree that the procedures set out in
Article II (Commitments and borrowing procedures) of the Novated Credit
Agreement shall apply in relation to the borrowing of the Additional Advances
and, if applicable (and subject to any agreed amendments arising pursuant to
clause 5.4), any amounts under clause 5.4.
 
5.6  
Notification of New Borrower’s hedging arrangements

 
(a)  
In connection with the calculation of the Weighted Average Rate of Exchange, the
New Borrower agrees to provide the Facility Agent with the information referred
to in this clause

 

 
8 

--------------------------------------------------------------------------------

 

5.6. The New Borrower and the Facility Agent agree to have an initial discussion
in relation to the calculation by no later than the date falling 60 days before
the anticipated Actual Delivery Date and thereafter, following the invoicing of
the Non-Yard Costs to the Builder (on or about the date falling 30 days before
the anticipated Actual Delivery Date), the New Borrower and the Facility Agent
will further discuss the calculation of the Weighted Average Rate of Exchange
during the period up to the Novation Effective Time.
 
(b)  
The New Borrower shall deliver to the Facility Agent (who shall promptly forward
the same to the Lenders and Coface), on a quarterly basis following the First
Payment Date (as defined in the Receivable Purchase Agreement), a schedule of
the Weighted Average Rate, accompanied by copies of confirmations or screen
shots evidencing the entry into, termination or modification of any trades or
fixings effected during such quarter under any agreements entered into by the
New Borrower from time to time in spot or forward currency markets for the
purchase of euros with Dollars in order to pay the Contract Price or fix the NYC
Applicable Rate.

 
(c)  
Notwithstanding paragraph (b) above, on or between the tenth and second Banking
Days prior to the date on which the New Borrower intends to deliver the Loan
Request (as defined in the Novated Credit Agreement) to the Facility Agent, the
New Borrower shall deliver to the Facility Agent (who shall promptly forward the
same to the Lenders and Coface) the New Borrower's preliminary written
calculation in reasonable detail of the Weighted Average Rate of Exchange (to
the extent not previously provided) and the New Borrower shall also provide
copies or other evidence of such currency hedges as the Facility Agent may
reasonably require.

 
5.7  
Alternative Spot Rate of Exchange

 
The parties acknowledge that the ECB FX Rate EUR/USD may cease to be published
(or its publication time delayed) before the Novation Effective Date. The New
Borrower and the Facility Agent agree to have an initial discussion in relation
to replacing the reference rate for calculating the Spot Rate of Exchange by no
later than the date falling six months before the anticipated Actual Delivery
Date.  The Facility Agent shall consult with the Lenders and Coface in
connection with agreeing any replacement reference rate. Any replacement
reference rate agreed by the parties shall be recorded by way of a short
amendment to this Agreement or, alternatively, in the delivery funds flow
agreement referred to in clause 13.6 of the Buyer Consent Agreement.
 
6  
Conditions

 
6.1  
Documents and evidence

 
The agreement of the Finance Parties referred to in clause 2 and the obligation
of the Lenders to contribute to any advances in respect of the Facility to be
made in accordance with this Agreement shall be subject to the condition that:
 
(a)  
by no later than the Signing Date, the Facility Agent, or its duly authorised
representative, shall have received the documents and evidence specified in Part
1 of Schedule 2 in form and substance satisfactory to the Facility Agent (acting
on the instructions of the Lenders and Coface);

 
(b)  
by no later than the Initial Effective Date, the Facility Agent, or its duly
authorised representative, shall have received the documents and evidence
specified in Part 2 of Schedule 2 in form and substance satisfactory to the
Facility Agent (acting on the instructions of the Lenders and Coface); and

 
(c)  
by no later than the Novation Effective Time, the Facility Agent, or its duly
authorised representative, shall have received each of the documents and
evidence set out in section 5.1 of the Novated Credit Agreement (but subject to
the proviso to Section 5.1.10) and confirmation in writing from the New Borrower
to the Facility Agent that it will take delivery of the Vessel under the
Building Contract and the actual date on which delivery shall

 

 
9 

--------------------------------------------------------------------------------

 
 
  
occur, which confirmation shall be given immediately prior to the occurrence of
the Novation Effective Time.

 
6.2  
General conditions precedent

 
The agreement of the Finance Parties referred to in clause 2 and the obligation
of each Lender to contribute to any advances in respect of the Facility to be
made under this Agreement shall be subject to the further conditions that on the
Novation Effective Date:
 
(a)  
the representations and warranties of the New Borrower contained in clause 8 are
true and correct in all material respects (except for such representations and
warranties that are qualified by materiality or non-existence of a material
adverse effect which shall be accurate in all respects) on and as of each such
time as if each was made with respect to the facts and circumstances existing at
such time; and

 
(b)  
no Event of Default and no Prepayment Event (each as defined in the Novated
Credit Agreement) shall have occurred and be continuing or would result from the
novation of the Principal Agreement or the making of the Additional Advances
pursuant to this Agreement.

 
6.3  
Waiver of conditions precedent

 
The conditions specified in this clause 6 are inserted solely for the benefit of
the Lenders and may be waived on their behalf in whole or in part and with or
without conditions by the Facility Agent acting on the instructions of the
Majority Lenders and Coface.
 
6.4  
Confirmation of conditions precedent

 
Once the conditions set out in this clause 6 have been satisfied (or waived) as
provided above, the Facility Agent shall confirm the same by written notice to
the other parties to this Agreement.
 
7  
Fixed rate

 
The New Borrower has elected that a fixed interest rate shall apply under the
Novated Credit Agreement.
 
8  
Representations and warranties

 
8.1  
Existing Borrower representations and warranties

 
The Existing Borrower shall be deemed to repeat the representations and
warranties:
 
(a)  
in clause 7.1 of the Principal Agreement on (i) the date of this Agreement and
(ii) the Initial Effective Date; and

 
(b)  
in clauses 7.1(a), 7.1(b), 7.1(c), 7.1(d) and 7.1(j) of the Principal Agreement
on the Novation Effective Date,

 
in each case, as if made with reference to the facts and circumstances existing
on such dates.
 
8.2  
New Borrower representations and warranties

 
The New Borrower represents and warrants to the Finance Parties that the
representations and warranties set out in Sections 6.1 (Organization, etc.), 6.2
(Due Authorization, Non-Contravention, etc.), 6.3 (Government Approval,
Regulation, etc.), 6.5. (Validity, etc.), 6.9(a) (Obligations rank pari passu),
6.10 (Withholding, etc.), 6.11 (No Filing, etc. Required), 6.12 (No Immunity)
and 6.13 (Investment Company Act) of Article VI of the Novated Credit Agreement
are true and correct as if made on (a) the date of this Agreement and (b) the
Initial Effective Date with reference to the facts and circumstances existing on
such day (and as if references therein
 
 
10 

--------------------------------------------------------------------------------

 
 
to “this Agreement” were to this Agreement and to “the Novation Effective Date”
were references to (a) the Signing Date and (b) the Initial Effective Date).
 
The New Borrower shall be deemed to make the representations and warranties set
out in the said Article VI on the Novation Effective Date in accordance with the
terms of the Novated Credit Agreement (and as if references therein to “this
Agreement” were to this Agreement and the Novated Credit Agreement).
 
8.3  
Novation Effective Date representations by existing parties

 
On the Novation Effective Date, each of the Existing Borrower and the Finance
Parties shall be deemed to represent to each other party to this Agreement that:
 
(a)  
it has not transferred (whether by way of security or otherwise) any of its
rights or obligations under the Principal Agreement (other than (i) any
transfers or assignments by a Lender in accordance with the provisions of clause
14 (Assignment, transfer and Facility Office) of the Principal Agreement or (ii)
any replacement of the Facility Agent, Security Trustee, the French Coordinating
Bank or the ECA Agent in accordance with the applicable provisions of the Agency
and Trust Deed and the Security Trust Deed, which in each case, have previously
been disclosed to the New Borrower where consent or approval of the New Borrower
is not otherwise required in relation to any such assignments or transfers); and

 
(b)  
it has duly performed all of its obligations under the Principal Agreement.

 
9  
Covenants

 
9.1  
New Borrower covenants

 
The New Borrower undertakes with each of the Finance Parties that, from the date
of this Agreement, the New Borrower will comply with its obligations under the
following Sections of the Novated Credit Agreement (as if references in those
Sections to the “Novation Effective Date” referred to the Signing Date):
 
(a)  
Section 7.1.1a) and b) (Annual and quarterly financial information);

 
(b)  
Section 7.1.2 (Approvals and other consents);

 
(c)  
Section 7.1.3 (Compliance with laws, etc.); and

 
(d)  
the first sentence of Section 7.1.7 (Coface insurance policy/French
government/CIRR representative requirement).

 
9.2  
Notification of increased costs, etc.

 
Each Lender shall (through the Facility Agent) notify the New Borrower at least
three months before the anticipated Novation Effective Date if:
 
(a)  
it intends to claim for any increased cost under Sections 4.3 (Increased LIBO
Rate Loan Costs, etc.) or 4.5 (Increased capital costs) or for any Covered Taxes
(as defined in the Novated Credit Agreement) under Section 4.6 (Taxes) or
reserve costs under Section 4.7 (Reserve costs) of the Novated Credit Agreement
for the period falling after the Novation Effective Date; or

 
(b)  
any of the circumstances referred to in Sections 4.1 (LIBO Rate lending
unlawful) or 4.2 (Deposits unavailable) apply to it,

 
it being acknowledged that the New Borrower shall have no liability in respect
of any such increased costs or amounts incurred or arising in respect of the
period prior to the Novation Effective Time.  Such notice shall include the
relevant details referred to in those Sections.
 
 
11 

--------------------------------------------------------------------------------

 


9.3  
Notification of anticipated buffer claims

 
Following completion of sea trials for the Vessel, each Lender shall (through
the Facility Agent) notify the New Borrower if there are any accrued claims
outstanding against the Seller or other amounts that it anticipates will or may
be deducted from the Pre-delivery Buffer on the Actual Delivery Date and shall
(if reasonably requested by the New Borrower) provide the New Borrower with a
notice of such anticipated amounts at any other time.
 
9.4  
Interest stabilisation

 
Each Lender agrees with the New Borrower that it will, from the date of this
Agreement, comply with its obligations under Section 3.3.3 (Interest
stabilisation) of the Novated Credit Agreement.
 
10  
Commitment and cancellation by the New Borrower

 
10.1  
Commitment Fees

 
The New Borrower agrees to pay to the Facility Agent for the account of each
Lender a commitment fee on its daily unused portion of the Maximum Loan Amount
(as such amount may be adjusted from time to time) on the basis of and at the
times set out in Section 3.4 (Commitment Fees) of the Novated Credit
Agreement.  In calculating the amount of commitment fee due to each Lender on
each Commitment Fee Payment Date (as defined in Section 3.4), the Facility Agent
shall take into account whether any Lender was a Defaulting Lender at any time
during the period since the previous Commitment Fee Payment Date.  For this
purpose, each Lender agrees that it will notify the Facility Agent, the other
Lenders and the New Borrower if it becomes a Defaulting Lender. In the event
that a Lender becomes a Defaulting Lender and the other Lenders have not
confirmed to the New Borrower within five Banking Days of receiving the notice
referred to above that they will honour the commitment of any Defaulting Lender,
no commitment fee shall be payable to the Facility Agent for the account of a
Lender on any unused portion of the Maximum Loan Amount of that Lender for any
day on which that Lender was a Defaulting Lender. If the other Lenders (or any
of them) have confirmed within such five Banking Day period that they will
honour all or part of a Defaulting Lender’s commitment, the commitment fee shall
continue to be payable in respect of the relevant portion of the Defaulting
Lender’s commitment so honoured.
 
10.2  
Cancellation

 
The New Borrower may, by written notice to the Facility Agent at any time prior
to the date falling not less than ten days prior to the anticipated Actual
Delivery Date (and which shall also be a minimum period of not less than 10
Banking Days prior to the proposed date of cancellation set out in the New
Borrower’s notice, the Notified Cancellation Date), without premium or penalty
(except as may be required by clause 10.5), terminate, or from time to time
reduce, the Commitment (as defined in the Novated Credit Agreement). Any such
termination or reduction of the Commitment shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments.  Where the Commitment is cancelled in full or in part
the New Borrower shall pay on the date of such cancellation all amounts,
including any fees and commissions which have accrued but remain unpaid at such
date and any breakage costs payable pursuant to clause 10.5, which are due and
owing by the New Borrower to the Finance Parties at such date pursuant to this
Agreement or any Fee Letter or any mandate letter entered into in connection
with the Transaction Documents to which the New Borrower is a party to the
extent that such amounts are the subject of invoices from the Facility Agent to
the New Borrower received by the New Borrower not less than two Banking Days
prior to the date of such cancellation (the Invoiced Amounts). It is
acknowledged and agreed that where the Commitment is cancelled in full the
effectiveness of any such proposed cancellation shall be conditional on the
payment of the Invoiced Amounts (but on the basis that provided the Invoiced
Amounts are paid when due, the New Borrower’s obligation to pay commitment fees
under clause 10.1 shall cease on the Notified Cancellation Date). The ECA Agent
shall in such circumstances use reasonable endeavours to provide the New
Borrower with both an indicative calculation of any potential breakage costs
arising from the proposed cancellation as soon as practicable following receipt
of the cancellation notice and an invoice in
 
 
12 

--------------------------------------------------------------------------------

 

respect of any actual breakage amounts as soon as practicable prior to the
Notified Cancellation Date.  If no invoices have been issued for any such
amounts (the Non-Invoiced Amounts), such Non-Invoiced Amounts shall be payable
by the New Borrower following the Notified Cancellation Date upon the second
Banking Day following receipt of the relevant invoices. Where the Commitment is
cancelled in part, the allocation of such cancellation between the Novated Loan
Balance and the Additional Advances shall be determined at the relevant time of
cancellation at the New Borrower’s election made in its discretion after
consultation with the other parties concerned including Natixis DAI and Coface
(but on the basis that any allocation of any such partial cancellation cannot
cause the Novated Loan Balance to be reduced to zero and will be subject to
Coface confirming it has no objection to such allocation). In addition, where
the Commitment is cancelled in part, any amounts required to be paid by the New
Borrower under this clause in respect of such cancellation which remain
outstanding at the Novation Effective Time shall be treated as a liability of
the New Borrower under the Novated Credit Agreement.
 
10.3  
Prepayment of Loan under the Principal Agreement

 
Where a cancellation notice in respect of the full amount of the Commitment is
given by the New Borrower in accordance with 10.2:
 
(a)  
the provisions of clause 3 shall not apply and accordingly the Novation
Effective Time shall not be capable of occurring; and

 
(b)  
the Existing Borrower and the Finance Parties hereby acknowledge that the Loan
will be prepaid in full on the Actual Delivery Date in accordance with clause
4.3(e) of the Principal Agreement but that the Principal Agreement shall
otherwise continue in force in accordance with its terms and the Facility will
continue to be available to the Existing Borrower pursuant to the terms of the
Principal Agreement.

 
10.4  
Coface Premium

 
It is acknowledged by the parties that if the New Borrower voluntarily cancels
all or any of the Commitment under clause 10.2, the New Borrower shall not be
obliged to pay (or reimburse the Existing Borrower or the Seller for) all or any
part of the Coface Premium.
 
10.5  
Fixed rate breakage costs

 
If the New Borrower:
 
(a)  
voluntarily cancels all or any of the Commitment under clause 10.2;

 
(b)  
voluntarily cancels all or any of the Commitment after it has exercised its
rights under clause 4.3 of the Buyer Consent Agreement; or

 
(c)  
subject to the proviso below, does not borrow the Maximum Loan Amount as a
result of the Contract Price being reduced in accordance with Article III of the
Building Contract (resulting in a corresponding cancellation of part of the
Commitment),

 
the New Borrower shall pay to the Facility Agent breakage costs in the amount
notified to it following a calculation of such breakage costs based on the
methodology referred to in Section 4.4.1b) of the Novated Credit Agreement and
on the basis that for this purpose references in such clause to prepayment and
prepay shall be treated as references to cancellation and the basis for the
calculation of any breakage costs shall be determined by reference to:
 
(i)  
if:

 
(A)  
the Commitment is cancelled in full, 80% of €583,000,000; or

 
(B)  
the Commitment is partially cancelled, the amount which is 80% of €583,000,000
minus the un-cancelled Commitment; and

 
 
13 

--------------------------------------------------------------------------------

 
 
(ii)  
24 assumed semi-annual repayment instalments starting from the Expected Delivery
Date at the Signing Date.

 
Provided however that no breakage costs will be charged under clauses
10.5(a),10.5(b) or 10.5(c) above if the Loan (as defined in the Novated Credit
Agreement) assumed by and/or advanced to the New Borrower on the Novation
Effective Date or otherwise pursuant to any restated or new credit agreement
entered into in accordance with clause 5.4 exceeds the US Dollar Equivalent of
€466,400,000 (being 80% of €583,000,000).
 
For the purpose of calculating the Dollar amount of the breakage costs under
this clause, the notional amount of the Loan shall be converted to a
corresponding Dollar amount on the basis of the Spot Rate of Exchange on the
date which is two Banking Days prior to the date of effective cancellation.
 
It is acknowledged and agreed for all purposes of this Agreement and the Novated
Credit Agreement that the New Borrower shall not be liable to pay (or indemnify
any Indemnified Party under Section 11.4 of the Novated Credit Agreement in
respect of) any breakage costs related to the Fixed Rate in the event the Fixed
Rate is not available as a result of any of the conditions precedent set forth
in Section 5.1.10 of the Novated Credit Agreement not being satisfied for any
reason other than due to the New Borrower’s own breach of the terms of this
Agreement.
 
11  
Satisfaction of Receivable, releases and Coface Insurance Policy

 
11.1  
Receivable

 
The Existing Borrower and the New Borrower agree that the assumption by the New
Borrower of the Existing Borrower’s obligation to repay the Novated Loan Balance
on the Novation Effective Date shall satisfy the obligation of the New Borrower
to pay the Receivable to the Existing Borrower (as purchaser of the Receivable
from the Seller pursuant to the Receivable Purchase Agreement).
 
11.2  
Release of Security Documents on Novation Effective Date

 
It is acknowledged that on the Novation Effective Date (and subject to
satisfaction of the conditions precedent referred to in this Agreement and the
other Transaction Documents):
 
(a)  
the Mortgage will be released (but without prejudice to the Finance Parties’
obligation to release the Mortgage in accordance with clause 11.1 of the Buyer
Consent Agreement);

 
(b)  
the Borrower Assignment (and any security assigned thereunder) and the Share
Security will be released;

 
(c)  
the Security Trustee will be released from its obligations under the Security
Trust Deed and the Agency and Trust Deed;

 
(d)  
the Facility Agent, the French Coordinating Bank and the ECA Agent will be
released from their respective obligations under the Agency and Trust Deed (on
the basis that the provisions of Article X (The Facility Agent and the Coface
Agent) of the Novated Credit Agreement will then apply); and

 
(e)  
the Facility Guarantors shall be released from their obligations under the
Facility Guarantees,

 
and the parties to such documents agree to enter into such documentation as the
Facility Agent or any other party  may reasonably require in order to effect
such releases and discharges.
 
11.3  
Coface Insurance Policy

 
It is acknowledged that the Coface Insurance Policy will remain in full force
and effect notwithstanding the occurrence of the Novation Effective Date.
 
 
14 

--------------------------------------------------------------------------------

 
 
12  
Assignment and transfers

 
The provisions of clause 14 (Assignment, transfer and facility office) of the
Principal Agreement shall apply with equal effect to the Existing Borrower and
the Finance Parties in relation to this Agreement as if the same were expressly
stated herein and references therein to “the Agreement” shall be construed as
references to this Agreement.  Except to the extent permitted under section
7.2.6 of the Novated Credit Agreement, the New Borrower may not assign or
transfer any of its rights or obligations under this Agreement.
 
13  
Miscellaneous and notices

 
13.1  
Notices

 
The provisions of clauses 17.1 and 17.2 (Notices) of the Principal Agreement
shall extend and apply to the giving or making of notices or demands hereunder
as if the same were expressly stated herein and for this purpose notices to the
New Borrower shall be sent to it at:
 
1050 Caribbean Way
Miami
Florida 33132
   
Fax no:
+1 (305) 539-0562
Attn:
Vice President, Treasurer
Copy to:
General Counsel
   

13.2  
Counterparts

 
This Agreement may be executed in any number of original counterparts and by
facsimile provided that original signed copies are provided within a reasonable
period of time thereafter. All such counterparts shall, once executed,
constitute a single document.
 
13.3  
Contracts (Rights of Third Parties) Act 1999

 
(a)  
With the exception of Coface, no term of this Agreement is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by a person who is not a party to
this Agreement.

 
(b)  
Notwithstanding any term of this Agreement, the consent of any person who is not
a party to this Agreement is not required to amend or vary this Agreement at any
time.

 
13.4  
Rights of New Borrower under the Principal Agreement

 
It is agreed where any rights are expressed to be conferred on the New Borrower
(as Buyer) under the Principal Agreement, the New Borrower shall be entitled to
the benefit of such rights as if it were a party to the Principal Agreement for
the sole purpose of those rights (and clause 17.7 of the Principal Agreement
shall be deemed to be modified accordingly).
 
13.5  
New Borrower payments

 
The provisions of section 3.3.4 (Post Maturity Rates) and 4.6 (Taxes) of the
Novated Credit Agreement shall be deemed to apply in relation to any non-payment
or, as the case may be, payments of amounts required to be made by the New
Borrower to any of the Finance Parties under this Agreement as if the same was
expressly incorporated herein and references therein to “the Agreement” shall be
construed as references to this Agreement.
 
 
15 

--------------------------------------------------------------------------------

 
 
13.6  
Confidentiality

 
The Lenders agree to be bound by the terms of clause 24 of the Buyer Consent
Agreement as if the same were set out in full herein and as if references to a
Party in that clause included a Lender.
 
14  
Governing law and jurisdiction

 
14.1  
Law

 
This Agreement and any non-contractual obligations connected with it are
governed by and shall be construed in accordance with English law.
 
14.2  
Submission to jurisdiction

 
The Existing Borrower and the New Borrower agree, for the benefit of the Finance
Parties, that any legal action or proceedings arising out of or in connection
with this Agreement against the Existing Borrower and/or the New Borrower or any
of its assets (including any non-contractual obligations) may be brought in the
English courts. The Existing Borrower and the New Borrower irrevocably and
unconditionally submits to the jurisdiction of such courts and irrevocably
designates, appoints and empowers the following person to receive for it and on
its behalf, service of process issued out of the English courts in any such
legal action or proceedings:
 
Existing Borrower
Walkers London office at present of 6 Gracechurch Street, London EC3V 0AT
New Borrower
RCL Cruises Ltd., Building 3, The Heights – Brooklands, Weybridge, Surrey, KT13 
ONY, Attention: General Counsel

 
The submission to such jurisdiction shall not (and shall not be construed so as
to) limit the right of the Finance Parties to take proceedings against the
Existing Borrower and/or the New Borrower in the courts of any other competent
jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not.
 
The parties further agree that only the courts of England and not those of any
other State shall have jurisdiction to determine any claim which the Existing
Borrower and/or the New Borrower may have against any of the Finance Parties
arising out of or in connection with this Agreement.
 
14.3  
Waiver of immunity

 
To the extent that the Existing Borrower or the New Borrower has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, each of the Existing Borrower and the New Borrower hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.
 
IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed on the date first above written.
 
 
16 

--------------------------------------------------------------------------------

 
Schedule 1
The Original Lenders
 
Original Lender
Facility Office and contact details
Commitment
%
 
Banco Bilbao Vizcaya
Argentaria, Paris
Branch
29 avenue de l'Opéra
75001 Paris
France
3
 
Attention:
 
David Peyroux
Laura Luca de Tena
Maria Merodio
   
Fax No:
Tel No:
+33 1 44 86 84 45
+33 1 44 86 83 98 /
+33 1 44 86 83 21  /
+33 1 44 86 84 45
   
Email:
david.peyroux@bbva.com /
laura.luca@bbva.com /
asuncion.merodio@bbva.com
 
 
Banco Santander,
S.A. Paris branch
Facility Office:
 
40 rue de Courcelles
75008 Paris
France
 
Operational address:
 
Ciudad Financiera
Avenida de Cantabria s/n
Edificio Encinar 2a planta
28600 Boadilla del Monte
Spain
 
15
 
Attention:
 
Elise Regnault
Matias Herkommer
Vanessa Berrio
Jose Luis Diaz Cassou
Caroline Pereira Pantaleao
 
   
Fax No:
Tel No:
+34 91 257 1682
+34 912893722 /
+34 912891127
+34 912891028
+34 91 289 1370
+33 1 53 53 70 35
 
   
E-mail:
elise.regnault@gruposantander.com
mherkommer@gruposantander.com
vaberrio@gruposantander.com
joldiaz@gruposantander.com
cpantaleao@gruposantander.com
 

 
17 

--------------------------------------------------------------------------------

 



Original Lender
Facility Office and contact details
Commitment
%
 
Citibank N.A.,
London Branch
Citigroup Centre
Canada Square
London E14 5LB
United Kingdom
 
21
 
Attention:
Konstantinos Frangos
Francois Turpault
Kara Catt
Romina Coates
   
Fax No:
Tel No:
+44 20 7986 4881
+44 20 7986 3035 /
+44 20 7508 0344
+44 20 7986 4824 /
+44 20 7986 5017
   
E-mail:
konstantinos.frangos@citi.com
francois.turpault@citi.com
kara.catt@citi.com
romina.coates@citi.com
 
 
HSBC France
HSBC France – Global Banking Agency
Operations (GBAO) Transaction Manager
Unit 103 avenue des Champs Elysée
75008 Paris
France
 
21
 
Attention:
Fatma Bao
Elie Eh El Hayek
 
   
Fax No:
Tel No:
+ 33 1 40 70 28 80
+ 33 1 40 70 79 15 /
+ 33 1 57 57 01 58
   
E-mail:
fatma.bao@hsbc.fr
elie.eh.el.hayek@hsbc.fr
 
   
Copy to:
 
HSBC France
103 avenue des Champs Elysées
75008 Paris
 
   
Attention:
Julie Bellais
Gilles Pinot de Villechenon
 
   
Fax No:
Tel No:
+ 33 1 40 70 78 93
+ 33 1 40 70 28 59 /
+ 33 1 40 70 35 07
   
E-mail:
julie.bellais@hsbc.fr
gilles.pinot.de.villechenon@hsbc.fr
 

 
 
18 

--------------------------------------------------------------------------------

 


Original Lender
Facility Office and contact details
Commitment
%
 
Société Générale
Facility Office:
 
29 Boulevard Haussmann
75009 Paris
France
 
Address for Operational / Servicing matters:
 
Attention: Bouchra BOUMEZOUED / Aramata COULIBALY
Société Générale
189, rue d’Aubervilliers
75886 PARIS CEDEX 18
France
 
23
 
Tel No:
+33 1 57 29 13 12
+33 1 57 29 03 30
   
Fax No:
+33 1 46 92 45 98
   
Email:         par-oper-caf-mt6@sgcib.com
   
For Credit matters:
OPER/FIN/SMO/EXT
   
Attention:
Sebastien LEOCADIE /
Olivier GUEGUEN
   
Tel No:
+33 1 58 98 29 85
+33 1 42 13 07 52
   
Fax No:
+33 1 46 92 45 97
   
Email:
sebastien.leocadie@sgcib.com
olivier.gueguen@sgcib.com
par-oper-fin-smo-ext@sgcib.com
 
 
Sumitomo Mitsui
Banking Corporation
Europe Limited, Paris
Branch
1/3/5 rue Paul Cézanne, 75008 Paris, France
17
Attention:
Cedric Le Duigou
Guillaume Branco
Cam Truong
Claire Lucien
   
Fax No:
+33 1 44 90 48 01
   
Tel No:
Cedric Le Duigou:
Guillaume Branco:
Cam Truong:
Claire Lucien:
 
 
+33 1 44 90 48 83
+33 1 44 90 48 71
+33 1 44 90 48 51
+33 1 44 90 48 49
 
   
E-mail :
cedric_leduigou@fr.smbcgroup.com
guillaume_branco@fr.smbcgroup.com
cam_truong@fr.smbcgroup.com
claire_lucien@fr.smbcgroup.com
       
100

 
19 

--------------------------------------------------------------------------------

 

Schedule 2
Conditions precedent
 
Part 1


Documents and evidence to be delivered to the Facility Agent not later than the
Signing Date
 
1  
Evidence that the conditions precedent set out in clause 9.1(a) of, and Schedule
3 Part 1 to, the Principal Agreement have been satisfied in full or waived in
accordance with clause 9.4 of the Principal Agreement.

 
2  
Documents equivalent to those referred to in Section 5.1.1 (Resolutions, etc.)
of the Novated Credit Agreement in relation to the New Borrower and its
execution of this Agreement, the Buyer Consent Agreement and any other
Transaction Documents to which it is a party.

 

 
20 

--------------------------------------------------------------------------------

 

Part 2


Documents and evidence to be delivered to the Facility Agent not later than the
Initial Effective Date
 
1  
Evidence that the conditions precedent set out in clause 9.1(b) of, and Schedule
3 Part 2 to, the Principal Agreement have been satisfied in full or waived in
accordance with clause 9.4 of the Principal Agreement.

 

 
21 

--------------------------------------------------------------------------------

 

Schedule 3
Form of Novated Credit Agreement
 

 
22 

--------------------------------------------------------------------------------

 

_________________________________________
 
HULL NO. K34 CREDIT AGREEMENT
 
_________________________________________
 
Dated 22 June 2016 as novated, amended and restated
on the Actual Delivery Date pursuant to
a novation agreement dated 22 June 2016
 
BETWEEN
 
Royal Caribbean Cruises Ltd.
 
as the Borrower,
 
the Lenders from time to time party hereto,
 
Citibank N.A., London Branch
as Global Coordinator
 
Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
as ECA Agent
 
and
 
Citibank Europe plc, UK Branch
as Facility Agent
 
and
 
Banco Bilbao Vizcaya Argentaria, Paris Branch, Banco Santander, S.A. Paris
branch,
Citibank N.A., London Branch, HSBC France, Société Générale and
Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
as Mandated Lead Arrangers
 


 


 


 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
PAGE
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.1. Defined Terms
2
SECTION 1.2. Use of Defined Terms
13
SECTION 1.3. Cross-References
13
SECTION 1.4. Accounting and Financial Determinations
13
ARTICLE II COMMITMENTS AND BORROWING PROCEDURES
SECTION 2.1. Commitment
14
SECTION 2.2. Commitment of the Lenders; Termination and Reduction of Commitments
14
SECTION 2.3. Borrowing Procedure
14
SECTION 2.4. Funding
16
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1. Repayments
16
SECTION 3.2. Prepayment
16
SECTION 3.3. Interest Provisions
18
SECTION 3.3.1. Rates
18
SECTION 3.3.2. [Intentionally omitted]
18
SECTION 3.3.3. Interest stabilisation
18
SECTION 3.3.4. Post-Maturity Rates
18
SECTION 3.3.5. Payment Dates
18
SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks
18
SECTION 3.4. Commitment Fees
19
SECTION 3.4.1. Payment
19
SECTION 3.5. Other Fees
19

 
 
i

--------------------------------------------------------------------------------

 
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
SECTION 4.1. LIBO Rate Lending Unlawful
20
SECTION 4.2. Deposits Unavailable
20
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.
21
SECTION 4.4. Funding Losses
22
SECTION 4.4.1. Indemnity
22
SECTION 4.4.2. Exclusion
24
SECTION 4.5. Increased Capital Costs
24
SECTION 4.6. Taxes
25
SECTION 4.7. Reserve Costs
27
SECTION 4.8. Payments, Computations, etc.
27
SECTION 4.9. Replacement Lenders, etc.
28
SECTION 4.10. Sharing of Payments
29
SECTION 4.10.1. Payments to Lenders
29
SECTION 4.10.2. Redistribution of payments
29
SECTION 4.10.3. Recovering Lender's rights
29
SECTION 4.10.4. Reversal of redistribution
29
SECTION 4.10.5. Exceptions
30
SECTION 4.11. Set-off
30
SECTION 4.12. Use of Proceeds
30
SECTION 4.13. FATCA Information
31
SECTION 4.14. Resignation of the Facility Agent
32
ARTICLE V CONDITIONS TO BORROWING
SECTION 5.1. Advance of the Loan
32
SECTION 5.1.1. Resolutions, etc.
32
SECTION 5.1.2. Opinions of Counsel
33


 
ii 

--------------------------------------------------------------------------------

 


SECTION 5.1.3. Coface Insurance Policy
33
SECTION 5.1.4. Closing Fees, Expenses, etc.
33
SECTION 5.1.5. Compliance with Warranties, No Default, etc.
33
SECTION 5.1.6. Loan Request
34
SECTION 5.1.7. Foreign Exchange Counterparty Confirmations.
34
SECTION 5.1.8. Protocol of delivery
34
SECTION 5.1.9. Title to Purchased Vessel
34
SECTION 5.1.10. Interest Stabilisation
34
ARTICLE VI REPRESENTATIONS AND WARRANTIES
SECTION 6.1. Organization, etc.
36
SECTION 6.2. Due Authorization, Non-Contravention, etc.
36
SECTION 6.3. Government Approval, Regulation, etc.
36
SECTION 6.4. Compliance with Environmental Laws
36
SECTION 6.5. Validity, etc.
36
SECTION 6.6. No Default, Event of Default or Prepayment Event
37
SECTION 6.7. Litigation
37
SECTION 6.8. The Purchased Vessel
37
SECTION 6.9. Obligations rank pari passu; Liens
37
SECTION 6.10. Withholding, etc.
37
SECTION 6.11. No Filing, etc. Required
37
SECTION 6.12. No Immunity
38
SECTION 6.13. Investment Company Act
38
SECTION 6.14. Regulation U
38
SECTION 6.15. Accuracy of Information
38
SECTION 6.16. Compliance with Laws
38


 
iii 

--------------------------------------------------------------------------------

 


ARTICLE VII COVENANTS
SECTION 7.1. Affirmative Covenants
39
SECTION 7.1.1. Financial Information, Reports, Notices, etc.
39
SECTION 7.1.2. Approvals and Other Consents
40
SECTION 7.1.3. Compliance with Laws, etc.
40
SECTION 7.1.4. The Purchased Vessel
41
SECTION 7.1.5. Insurance
41
SECTION 7.1.6. Books and Records
42
SECTION 7.1.7. Coface Insurance Policy/French Authority Requirements
42
SECTION 7.2. Negative Covenants
42
SECTION 7.2.1. Business Activities
42
SECTION 7.2.2. Indebtedness
42
SECTION 7.2.3. Liens
43
SECTION 7.2.4. Financial Condition
45
SECTION 7.2.5. Investments
45
SECTION 7.2.6. Consolidation, Merger, etc.
45
SECTION 7.2.7. Asset Dispositions, etc.
46
SECTION 7.3. Lender incorporated in the Federal Republic of Germany
46
ARTICLE VIII EVENTS OF DEFAULT
SECTION 8.1. Listing of Events of Default
47
SECTION 8.1.1. Non-Payment of Obligations
47
SECTION 8.1.2. Breach of Warranty
47
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations
47
SECTION 8.1.4. Default on Other Indebtedness
47
SECTION 8.1.5. Bankruptcy, Insolvency, etc.
48
SECTION 8.2. Action if Bankruptcy
48


 
iv 

--------------------------------------------------------------------------------

 


SECTION 8.3. Action if Other Event of Default
49
ARTICLE IX PREPAYMENT EVENTS
SECTION 9.1. Listing of Prepayment Events
49
SECTION 9.1.1. Change of Control
49
SECTION 9.1.2. Unenforceability
49
SECTION 9.1.3. Approvals
49
SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations
49
SECTION 9.1.5. Judgments
49
SECTION 9.1.6. Condemnation, etc.
50
SECTION 9.1.7. Arrest
50
SECTION 9.1.8. Sale/Disposal of the Purchased Vessel
50
SECTION 9.1.9. Coface Insurance Policy
50
SECTION 9.1.10. Illegality
50
SECTION 9.2. Mandatory Prepayment
50
SECTION 9.3. Mitigation
50
ARTICLE X THE FACILITY AGENT AND THE ECA AGENT
SECTION 10.1. Actions
51
SECTION 10.2. Indemnity
51
SECTION 10.3. Funding Reliance, etc.
52
SECTION 10.4. Exculpation
52
SECTION 10.5. Successor
53
SECTION 10.6. Loans by the Facility Agent
53
SECTION 10.7. Credit Decisions
53
SECTION 10.8. Copies, etc.
54
SECTION 10.9. The Agents’ Rights
54
SECTION 10.10. The Facility Agent’s Duties
54


 
v 

--------------------------------------------------------------------------------

 


SECTION 10.11. Employment of Agents
55
SECTION 10.12. Distribution of Payments
55
SECTION 10.13. Reimbursement
55
SECTION 10.14. Instructions
55
SECTION 10.15. Payments
56
SECTION 10.16. “Know your customer” Checks
56
SECTION 10.17. No Fiduciary Relationship
56
SECTION 10.18. Illegality
56
ARTICLE XI MISCELLANEOUS PROVISIONS
SECTION 11.1. Waivers, Amendments, etc.
56
SECTION 11.2. Notices
57
SECTION 11.3. Payment of Costs and Expenses
59
SECTION 11.4. Indemnification
59
SECTION 11.5. Survival
60
SECTION 11.6. Severability
61
SECTION 11.7. Headings
61
SECTION 11.8. Execution in Counterparts, Effectiveness, etc.
61
SECTION 11.9. Third Party Rights
61
SECTION 11.10. Successors and Assigns
61
SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan
61
SECTION 11.11.1. Assignments
62
SECTION 11.11.2. Participations
64
SECTION 11.11.3. Register
65
SECTION 11.11.4. Rights of Coface to payments
65
SECTION 11.12. Other Transactions
65
SECTION 11.13. Coface Insurance Policy
65


 
vi 

--------------------------------------------------------------------------------

 


SECTION 11.13.1. Terms of Coface Insurance Policy
65
SECTION 11.13.2. Obligations of the Borrower
66
SECTION 11.13.3. Obligations of the ECA Agent and the Lenders
66
SECTION 11.14. Law and Jurisdiction
67
SECTION 11.14.1. Governing Law
67
SECTION 11.14.2. Jurisdiction
67
SECTION 11.14.3. Alternative Jurisdiction
67
SECTION 11.14.4. Service of Process
67
SECTION 11.15. Confidentiality
67
SECTION 11.16. French Authority Requirements
68
SECTION 11.17. Waiver of immunity
69






 
vii 

--------------------------------------------------------------------------------

 

 
EXHIBITS
     
Exhibit A
-
Form of Loan Request
     
Exhibit B-1
-
Form of Opinion of Liberian Counsel to Borrower
     
Exhibit B-2
-
Form of Opinion of English Counsel to the Facility Agent and the Lenders
     
Exhibit B-3
-
Form of Opinion of French Counsel to the Facility Agent and the Lenders
     
Exhibit B-4
-
Form of Opinion of US Tax Counsel to the Lenders
     
Exhibit C
-
Form of Lender Assignment Agreement
     
Exhibit D
-
Form of Certificate of French Content



 

 
viii 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
HULL NO. K34 CREDIT AGREEMENT, dated  22  June 2016 as novated, amended and
restated on the Actual Delivery Date (as defined below), is among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), Sumitomo Mitsui
Banking Corporation Europe Limited in its capacity as agent for the Lenders
referred to below in respect of Coface-related matters (in such capacity, the
“ECA Agent”), Citibank Europe plc, UK Branch in its capacity as facility agent
(in such capacity, the “Facility Agent”) and the financial institutions listed
in Schedule 1 to the Novation Agreement (as defined below) as lenders (in such
capacity, together with each of the other Persons that shall become a “Lender”
in accordance with clause 12 of the Novation Agreement or Section 11.11.1
hereof, each of them individually a “Lender” and, collectively, the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS,
 
(A)  
The Borrower and STX France S.A. (the “Builder”) have entered on 16 February
2015 into a Contract for the Construction and Sale of Hull No. K34 (as amended
from time to time, the “Construction Contract”) pursuant to which the Builder
has agreed to design , construct, equip, complete, sell and deliver the
passenger cruise vessel bearing Builder’s hull number K34 (the “Purchased
Vessel”);

 
(B)  
The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the “Maximum Loan Amount”) equal to the EUR sum of:

 
 
(i)
eighty per cent (80%) of the Contract Price (as defined below) of the Purchased
Vessel, and including Non-Yard Costs of up to EUR 76,000,000 and the Other Basic
Contract Price Increases (as defined below) for the Purchased Vessel, of up to
EUR68,300,000, but which amount shall not exceed in aggregate EUR697,940,000;

 
 
(ii)
eighty per cent (80%) of the change orders of up to EUR 99,110,000 (representing
up to 17% of the Basic Contract Price) effected in accordance with the
Construction Contract; and

 
 
(iii)
100% of the Coface Premium (as defined below),

 
 
being an amount no greater than EUR652,624,540 and being made available in the
US Dollar Equivalent of that Maximum Loan Amount (as such Dollar amount may be
adjusted pursuant to clause 5.3 of the Novation Agreement);

 
(C)  
Of the amounts referred to in recital (B)(i) and (ii) above, the Lenders have
made certain amounts available to the Original Borrower during the period prior
to the Actual Delivery Date pursuant to this Agreement (the liability for which
amount has been assumed by the Borrower following the novation of this Agreement
pursuant to the Novation Agreement) and, in relation to the amount referred to
in recital (B)(i), the balance has been or shall be made available to

 

 
1 

--------------------------------------------------------------------------------

 

the Borrower as an Additional Advance pursuant to the Novation Agreement and
this Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1. Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
 
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
 
“Actual Delivery Date” means the date on which the Purchased Vessel is delivered
by the Builder to, and accepted by, the Borrower under the Construction
Contract, being also the date on which the final balance of the Loan is advanced
by way of the Additional Advances.
 
“Additional Advances” is defined in the Novation Agreement.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.
 
“Agent” means either the ECA Agent or the Facility Agent and “Agents” means both
of them.
 
“Agreement” means, on any date, this credit agreement as originally in effect on
the Signing Date and as novated, amended and restated by the Novation Agreement
and as thereafter from time to time amended, supplemented, amended and restated,
or otherwise modified and in effect on such date.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
 
“Applicable Commitment Rate” means (x) from the Signing Date through and
including April 30, 2018, 0.15% per annum, (y) from April 30, 2018 through and
including April 30, 2019, 0.25% per annum, and (z) from April 30, 2019 until the
Commitment Fee Termination Date, 0.30% per annum.
 
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are
 

 
2 

--------------------------------------------------------------------------------

 

conducted or in which any of its properties are located and which has
jurisdiction over the subject matter being addressed.
 
“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
 
“Assignee Lender” is defined in Section 11.11.1.
 
“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Facility Agent by the Secretary or an Assistant Secretary
of the Borrower.
 
“Bank of Nova Scotia Agreement” means the U.S. $1,128,000,000 amended and
restated credit agreement dated as of June 15, 2015 among the Borrower, as
borrower, the various financial institutions as are or shall become parties
thereto, as lenders, and The Bank of Nova Scotia, as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.
 
“Basic Contract Price” is as defined in the Construction Contract.
 
“Borrower” is defined in the preamble.
 
“Builder” is defined in the preamble.
 
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London, Madrid or Paris, and if the applicable Business Day relates to an
advance of all or part of the Loan, an Interest Period, prepayment or
conversion, in each case with respect to the Loan bearing interest by reference
to the LIBO Rate, a day on which dealings in deposits in Dollars are carried on
in the London interbank market.
 
“CAFFIL” means Caisse Française de Financement Local, a French société anonyme,
with its registered office at 1-3 rue du Passeur de Boulogne, 92130
Issy-les-Moulineaux, France, registered at the trade and companies registry of
Nanterre under number 421 318 064.
 
“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.
 
“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.
 
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
 

 
3 

--------------------------------------------------------------------------------

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
 
“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
“CIRR” means 2.93% per annum being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the Loan hereunder.
 
“Citibank” means Citibank N.A., London Branch.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Coface” means Compagnie Française D’Assurance pour le Commerce Extérieur or any
other person succeeding to Compagnie Française d'Assurance pour le Commerce
Extérieur in the role as export credit agency of the Republic of France to
manage and provide under its control, on its behalf and in its name the public
export guarantees as provided by article L 432-1 of the French insurance code.
 
“Coface Enhanced Guarantee” means the enhanced guarantee (garantie rehaussée)
issued or to be issued by Coface to the benefit of CAFFIL in accordance with
article 84 of the French Amending Finance Law 2012 (as amended) in relation to
the refinancing of SFIL’s participation and Commitments under the Loan, and any
other documents (including any security) entered into or to be entered into by
SFIL with CAFFIL and/or Coface in relation thereto.
 
“Coface Insurance Policy” means the export credit insurance policy in respect of
the Loan issued by Coface for the benefit of the Lenders.
 

 
4 

--------------------------------------------------------------------------------

 

“Coface Premium” means the premium payable to Coface under and in respect of the
Coface Insurance Policy.
 
“Commitment” is defined in Section 2.2 and means, relative to any Lender, such
Lender’s obligation to make the Loan pursuant to Section 2.1.
 
“Commitment Fees” is defined in Section 3.4.
 
“Commitment Fee Termination Date” is defined in Section 3.4.
 
“Commitment Termination Date” means the Back Stop Date (as defined in the
Receivable Purchase Agreement) (or such later date as the Lenders and Coface may
agree).
 
“Construction Contract” is defined in the preamble.
 
“Contract Price” is as defined in the Construction Contract and which includes a
lump sum amount in respect of the Non-Yard Costs.
 
“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.
 
“Covered Taxes” is defined in Section 4.6.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
 “ECA Agent” is defined in the preamble.
 
“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.
 
“Effective Time” means the Novation Effective Time as defined in the Novation
Agreement.
 
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
 
“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.
 
“Event of Default” is defined in Section 8.1.
 
“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Signing Date.
 

 
5 

--------------------------------------------------------------------------------

 

“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.
 
“FATCA” means (a) Sections 1471 through 1474 of the Code, as in effect at the
date hereof, and any current or future regulations promulgated thereunder or
official interpretations thereof, (b) any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law or regulation referred to in paragraph (a) above; or (c) any agreement
pursuant to the implementation of any treaty, law or regulation referred to in
paragraphs (a) or (b) above with the US Internal Revenue Service, the US
government or any governmental or taxation authority in any other jurisdiction.
 
“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.
 
“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.
 
“Fee Letter” means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the Mandated Lead Arrangers, the
Arrangers, the Lenders and/or the Borrower setting out the amount of certain
fees referred to in, or payable in connection with, this Agreement.
 
“Final Maturity” means twelve (12) years after the Actual Delivery Date.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any annual fiscal reporting period of the Borrower.
 
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
 
a)  
net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Borrower’s consolidated statement of cash flow for such
period, to

 
b)  
the sum of:

 
i)           dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus
 
ii)           scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
 

 
6 

--------------------------------------------------------------------------------

 
 
“Fixed Rate” means a rate per annum equal to the sum of the CIRR plus the Fixed
Rate Margin.
 
“Fixed Rate Margin” means 0.295% per annum.
 
“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.
 
“Floating Rate Margin” means, for each Interest Period 0.90% per annum.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“French Authorities” means the Direction Générale du Trésor of the French
Ministry of Economy and Finance, any successors thereto, or any other
governmental authority in or of France involved in the provision, management or
regulation of the terms, conditions and issuance of export credits including,
among others, such entities to whom authority in respect of the extension or
administration of export financing matters have been delegated, such as COFACE
and Natixis DAI.
 
“Funding Losses Event” is defined in Section 4.4.1.
 
“GAAP” is defined in Section 1.4.
 
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
 
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
 
“Historic Screen Rate” means, in relation to the Loan, the most applicable
recent rate which appeared on Thomson Reuters LIBOR 01 Page (or any similar
page) for the currency of the Loan and for a period equal to the applicable
Interest Period for the Loan and which is no more than 7 days before the
commencement of the applicable Interest Period for which such rate may be
applicable.
 
"Illegality Notice" is defined in Section 3.2(b).
 
“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or
 

 
7 

--------------------------------------------------------------------------------

 

the sale of property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such property from such Person); (b)
obligations of such Person to pay the deferred purchase or acquisition price of
property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within 180 days of
the date the respective goods are delivered or the respective services are
rendered; (c) Indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed; (g) obligations of such Person in respect
of surety bonds and similar obligations; and (h) liabilities arising under
Hedging Instruments.
 
“Indemnified Liabilities” is defined in Section 11.4.
 
“Indemnified Parties” is defined in Section 11.4.
 
“Interest Payment Date” means each Repayment Date.
 
“Interest Period” means the period between the Actual Delivery Date and the
first Repayment Date, and subsequently each succeeding period between two
consecutive Repayment Dates.
 
“Interest Stabilisation Agreement” means an agreement on interest stabilisation
entered into between Natixis and each Lender (other than Coface or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
any security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the Coface Enhanced Guarantee, subject as provided in Section 11.11.1) in
connection with the Loan.
 
“Investment” means, relative to any Person,
 
a)  
any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and

 
b)  
any ownership or similar interest held by such Person in any other Person.

 
“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit C.
 
“Lender” and “Lenders” are defined in the preamble.
 
“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States but subject in all cases to the agreement of
Natixis DAI in relation to the CIRR, which shall be making or maintaining the
Loan of such Lender hereunder.
 

 
8 

--------------------------------------------------------------------------------

 

“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Facility Agent) which appears on Thomson Reuters LIBOR01 Page
(or any successor page) at or about 11:00 a.m. (London time) two (2) Business
Days before the commencement of the relevant Interest Period; provided that:
 
a)  
subject to Section 3.3.6, if no such offered quotation appears on Thomson
Reuters LIBOR01 Page (or any successor page) at the relevant time the LIBO Rate
shall be the Historic Screen Rate or, if it is not possible to calculate an
Historic Screen Rate, it shall be the rate per annum certified by the Facility
Agent to be the average of the rates quoted by the Reference Banks as the rate
at which each of the Reference Banks was (or would have been) offered deposits
of Dollars by prime banks in the London interbank market in an amount
approximately equal to the amount of the Loan and for a period of six months;

 
b)  
for the purposes of determining the post-maturity rate of interest under Section
3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees; and

 
c)  
if that rate is less than zero, the LIBO Rate shall be deemed to be zero.

 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
 
“Loan” means the advances made by the Lenders under this Agreement from time to
time or, as the case may be, the aggregate outstanding amount of such advances
from time to time.
 
“Loan Documents” means this Agreement, the Novation Agreement and the Fee
Letters.
 
“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit A
hereto.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.
 
“Material Litigation” is defined in Section 6.7.
 
“Maximum Loan Amount” is defined in the preamble.
 

 
9 

--------------------------------------------------------------------------------

 

“Natixis” means Natixis, a French société anonyme with its registered office at
30, avenue Pierre Mendès France, 75013 Paris, France, registered with the Paris
Commercial and Companies Registry under number 542 044 524 RCS Paris.
 
“Natixis DAI” means Natixis DAI Direction des Activités Institutionnelles.
 
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);
 
a)           all cash on hand of the Borrower and its Subsidiaries; plus
 
b)           all Cash Equivalents.
 
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
 
“New Financings” means proceeds from:
 
a)           borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any revolving credit
facilities of the Borrower, and
 
b)           the issuance and sale of equity securities.
 
“Non-Yard Costs” has the meaning assigned to “NYC Allowance” in Article II.1 of
the Construction Contract and, when such expression is prefaced by the word
“incurred”, shall mean such amount of the Non-Yard Costs, not exceeding
EUR76,000,000 and when aggregated with the Other Basic Contract Price Increases
in an amount not exceeding EUR68,300,000, as shall at the relevant time have
been paid, or become payable, to the Builder by the Borrower under the
Construction Contract as part of the Contract Price.
 
“Nordea Agreement” means the U.S. $1,150,000,000 amended and restated credit
agreement dated as of August 23, 2013, as amended by Amendment No. 1 thereto
dated as of July 10, 2015, among the Borrower, as the borrower, the various
financial institutions as are or shall become parties thereto and Nordea Bank
Finland PLC, New York Branch as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Novated Loan Balance” is as defined in the Novation Agreement.
 
“Novation Agreement” means the novation agreement dated       June 2016 and made
between the Original Borrower and the parties hereto pursuant to which (amongst
other things) this Agreement was novated, amended and restated.
 
“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.
 
"Option Period" is defined in Section 3.2(c).
 
 
10 

--------------------------------------------------------------------------------

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
 
“Original Borrower” means Azairemia Finance Limited of Cayman Corporate Centre,
27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands.
 
“Other Basic Contract Price Increases” is defined in the Novation Agreement.
 
“Participant” is defined in Section 11.11.2.
 
“Participant Register” is defined in Section 11.11.2.
 
“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.
 
“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
 
“Prepayment Event” is defined in Section 9.1.
 
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
 
“Purchased Vessel” is defined in the preamble.
 
“Receivable Purchase Agreement” is as defined in the Novation Agreement.
 
“Reference Banks” means Société Générale and Sumitomo Mitsui Banking Corporation
Europe Limited and such other Lender as shall be so named by the Borrower and
agrees to serve in such role and each additional Reference Bank and/or each
replacement Reference Bank appointed by the Facility Agent pursuant to Section
3.3.6.
 
“Register” is defined in Section 11.11.3.
 
“Repayment Date” means, subject to Section 4.8(c), each of the dates for payment
of the repayment installments of the Loan pursuant to Section 3.1.
 
“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
 

 
11 

--------------------------------------------------------------------------------

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating, organized or resident in a
Sanctioned Country.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“SFIL” means SFIL, a French société anonyme with is registered office at 1-3 rue
du Passeur de Boulogne, 92130 Issy-les-Moulineaux, France, registered at the
trade and companies registry of Nanterre under number 428 782 585.
 
“Signing Date” means the date of the Novation Agreement.
 
“Spot Rate of Exchange” is as defined in the Novation Agreement.
 
"Steel Price Adjustment Excess" is as defined in the Novation Agreement.
 
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Signing Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.
 
“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
 
“US Dollar Equivalent” means (i) for all EUR amounts payable in respect of the
Additional Advances for the amount of the Non-Yard Costs or the Other Basic
Contract Price Increases referred to in clause 5.2(a) of the Novation Agreement
or the Steel Price Adjustment Excess referred to in clause 5.2(b) of the
Novation Agreement (and disregarding for the purposes of this definition that
the Additional Advance in respect of such amounts shall be drawn in Dollars),
such EUR amounts converted to a corresponding Dollar amount at the Weighted
Average Rate of Exchange and (ii) for the EUR amount payable in respect of the
Additional Advance for the Coface Premium referred to in clause 5.2(c) of the
Novation Agreement and for the calculation and payment of the Novated Loan
Balance (as defined in the Novation Agreement), the amount thereof in EUR
converted to a corresponding Dollar amount as determined by the Facility Agent
on the basis of the Spot Rate of Exchange.  Such

 
12 

--------------------------------------------------------------------------------

 
 
rate of exchange under (i) above shall be evidenced by foreign exchange
counterparty confirmations to the extent applicable. The US Dollar Equivalent of
the Maximum Loan Amount shall be calculated by the Borrower in consultation with
the Facility Agent no less than two (2) Business Days prior to the proposed
Actual Delivery Date.
 
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
 
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
 
“Weighted Average Rate of Exchange” means the weighted average rate of exchange
that the Borrower has agreed, either in the spot or forward currency markets, to
pay its counterparties for the purchase of the relevant amounts of euro with
Dollars for the payment of the euro amount of the Contract Price (including the
portion thereof comprising the change orders, any Other Basic Contract Price
Increases, the Steel Price Adjustment Excess and the Non-Yard Costs) and
including in such weighted average calculation (a) the NYC Applicable Rate (as
defined in the Novation Agreement) in relation to the portion of the Contract
Price comprising the Non-Yard Costs and (b) the spot rates for any other euro
amounts that have not been hedged by the Borrower.
 
SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Loan Request and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Loan Document.
 
SECTION 1.3. Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
 
SECTION 1.4. Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Facility Agent, references herein to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Agreement); provided further that if,
as a result of (i) any change in GAAP or IFRS or in the interpretation thereof
or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each case,
after the date of the financial statements referred to in Section 6.15, there is
a change in the manner of determining any of the items referred to herein or
thereunder that are to be determined by reference to GAAP, and the effect of
such change would (in the reasonable opinion of the Borrower or the Facility
Agent)

 
13 

--------------------------------------------------------------------------------

 

be such as to affect the basis or efficacy of the financial covenants contained
in Section 7.2.4 in ascertaining the consolidated financial condition of the
Borrower and its Subsidiaries and the Borrower notifies the Facility Agent that
the Borrower requests an amendment to any provision hereof to eliminate such
change occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Facility Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), then such item shall for the purposes of Section 7.2.4 continue to be
determined in accordance with GAAP relating thereto as if GAAP were applied
immediately prior to such change in GAAP or in the interpretation thereof until
such notice shall have been withdrawn or such provision amended in accordance
herewith.
 
ARTICLE II
 
COMMITMENTS AND BORROWING PROCEDURES
 
SECTION 2.1. Commitment.  On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2.  No
Lender’s obligation to make its portion of the Loan shall be affected by any
other Lender’s failure to make its portion of the Loan.
 
SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments.
 
a)  
Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 on the Actual Delivery Date.  The commitment of each
Lender described in this Section 2.2 (herein referred to as its “Commitment”)
shall be the commitment of such Lender to make available to the Borrower its
portion of the Loan hereunder expressed as the initial amount set forth opposite
such Lender’s name on its signature page attached hereto or, in the case of any
Lender that becomes a Lender pursuant to an assignment pursuant to Section
11.11.1, the amount set forth as such Lender’s Commitment in the related Lender
Assignment Agreement, in each case as such amount may be reduced from time to
time pursuant clause 10.2 of the Novation Agreement or reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.11.1.  Notwithstanding the foregoing, each Lender’s Commitment shall
terminate on the earlier of (i) the Commitment Termination Date if the Purchased
Vessel is not delivered prior to such date and (ii) the Actual Delivery Date.

 
b)  
If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.

 
SECTION 2.3. Borrowing Procedure
 
a)  
Part of the Loan in an amount equal to the Novated Loan Balance shall be assumed
by the Borrower and be deemed to be advanced to, and borrowed by the Borrower,
pursuant to the provisions of clause 3 of the Novation Agreement and thereafter
converted into Dollars pursuant to clause 5.1 of the Novation Agreement.

 




 
14 

--------------------------------------------------------------------------------

 
 
b)  
In relation to the amount of the Loan comprised by the Additional Advances, the
Borrower shall deliver a Loan Request and the documents required to be delivered
pursuant to Section 5.1.1(a) to the Facility Agent on or before 11:00 a.m.,
London time, not less than two (2) Business Days prior to the anticipated Actual
Delivery Date.  The Additional Advances shall be drawn in Dollars.

 
c)  
The Facility Agent shall promptly notify each Lender of the Loan Request in
respect of the Additional Advances by forwarding a copy thereof to each Lender,
together with its attachments.  On the terms and subject to the conditions of
this Agreement, the portion of the Loan in respect of the Additional Advances
shall be made on the Actual Delivery Date.  On or before 11:00 a.m., London
time, on the Actual Delivery Date, the Lenders shall, without any set-off or
counterclaim, deposit with the Facility Agent same day funds in an amount equal
to such Lender’s Percentage of the requested portion of the Additional Advances
in Dollars.  Such deposits will be made to such account which the Facility Agent
shall specify from time to time by notice to the Lenders.  To the extent funds
are so received from the Lenders, the Facility Agent shall, without any set-off
or counterclaim, make such funds available to the Borrower on the Actual
Delivery Date by wire transfer of same day funds to the accounts the Borrower
shall have specified in its Loan Request.

 
d)  
If the Borrower elects to finance that part of the Coface Premium payable by the
Borrower with an Additional Advance under clause 5.2(c)(i) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request. The
amount of the advance in Dollars (the “US Dollar Coface Advance Amount”) that
will fund the Coface Premium shall be equal to the Dollar amount that
corresponds to the EUR amount of the Coface Premium to be financed with such
advance, which amount shall be determined by the Facility Agent based on the
Spot Rate of Exchange. The Facility Agent shall notify the Borrower and the
Lenders of the US Dollar Coface Advance Amount on the date such Loan Request is
delivered, and the Lenders shall deposit such US Dollar Coface Advance Amount
with the Facility Agent in accordance with Section 2.3.c). The Facility Agent
shall furnish a certificate to the Borrower on the date such Loan Request is
delivered setting forth such Spot Rate of Exchange, its derivation and the
calculation of the US Dollar Coface Advance Amount. If the Borrower elects to so
finance the Coface Premium, the Borrower will be deemed to have directed the
Facility Agent to pay over directly to Coface on behalf of the Borrower that
portion of the EUR amount of the Coface Premium to be financed with the proceeds
of the advance on the Actual Delivery Date and to retain for its own account
deposits made by the Lenders in Dollars in an amount equal to the portion of the
US Dollar Coface Advance Amount attributable to the Coface Premium paid by the
Facility Agent to Coface on behalf of the Borrower.

 
e)  
If the Borrower elects to finance that part of the Coface Premium payable by the
Borrower with an Additional Advance under clause 5.2(c)(ii) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request (and
whether it wishes to receive such amount in EUR or in Dollars). The amount of
the advance in Dollars (the “US Dollar Coface Balance Amount”) that will fund
the Coface Premium shall be equal to the Dollar amount that corresponds to the
EUR amount of the Coface Premium to be financed with such advance, which amount
shall be determined by the Facility Agent based on the Spot Rate of Exchange.
The Facility

 

 
15 

--------------------------------------------------------------------------------

 

Agent shall notify the Borrower and the Lenders of the US Dollar Coface Balance
Amount on the date such Loan Request is delivered, and the Lenders shall deposit
such US Dollar Coface Balance Amount with the Facility Agent in accordance with
Section 2.3.c). The Facility Agent shall furnish a certificate to the Borrower
on the date such Loan Request is delivered setting forth such Spot Rate of
Exchange, its derivation and the calculation of the US Dollar Coface Balance
Amount. If the Borrower elects to so finance the Coface Premium and receive the
proceeds in EUR, the Borrower will be deemed to have directed the Facility Agent
to pay over to the Borrower that portion of the EUR amount of the Coface Premium
to be financed with the proceeds of the advance on the Actual Delivery Date and
to retain for its own account deposits made by the Lenders in Dollars in an
amount equal to the US Dollar Coface Balance Amount.
 
SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to make or continue its portion of the Loan hereunder by causing a branch or
Affiliate (or an international banking facility created by such Lender) other
than that indicated next to its signature to this Agreement or, as the case may
be, in the relevant Lender Assignment Agreement, to make or maintain such
portion of the Loan; provided that such portion of the Loan shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such portion of the Loan shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility; provided, further, that the Borrower shall not be required to
pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater
than the amount which it would have been required to pay had the Lender not
caused such branch or Affiliate (or international banking facility) to make or
maintain such portion of the Loan.
 
ARTICLE III
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
SECTION 3.1. Repayments.
 
a)  
The Borrower shall repay the Loan in 24 equal semi-annual installments, with the
first installment to fall due on the date falling six (6) months after the
Actual Delivery Date and the final installment to fall due on the date of Final
Maturity.

 
b)  
No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
re-borrowed under the terms of this Agreement.

 
SECTION 3.2. Prepayment.
 
a)  
The Borrower

 
i)  
may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

 
(A)  
all such voluntary prepayments shall require at least five (5) Business Days’
prior written notice to the Facility Agent; and

 




 
16 

--------------------------------------------------------------------------------

 
 
(B)  
all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount of the
Loan) and shall be applied in inverse order of maturity or ratably among all
remaining installments, as the Borrower shall designate to the Facility
Agent, in satisfaction of the remaining repayment installments of the Loan; and

 
ii)  
shall, immediately upon any acceleration of the repayment of the installments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

 
b)  
If it becomes unlawful in any jurisdiction for any Lender to perform any of its
obligations under the Loan Documents or to maintain or fund its portion of the
Loan, the affected Lender may give written notice (the "Illegality Notice") to
the Borrower and the Facility Agent of such event, including reasonable details
of the relevant circumstances.

 
c)  
If an affected Lender delivers an Illegality Notice, the Borrower, the Facility
Agent and the affected Lender shall discuss in good faith (but without
obligation) what steps may be open to the relevant Lender to mitigate or remove
such circumstances but, if they are unable to agree such steps within 20
Business Days or if the Borrower so elects, the Borrower shall have the right,
but not the obligation, exercisable at any time within 50 days after receipt of
such Illegality Notice or, if earlier, the date upon which the unlawful event
referred to in (b) above will apply (but not being a date falling earlier than
the end of the 20 Business Day period referred to above) (the "Option Period"),
either (1) to prepay the portion of the Loan held by such Lender in full on or
before the expiry of the Option Period, together with all unpaid interest and
fees thereon accrued to but excluding the date of such prepayment, or (2) to
replace such Lender on or before the expiry of the Option Period with one or
more financial institutions (I) acceptable to the Facility Agent (such consent
not to be unreasonably withheld or delayed) and (II) where relevant, eligible to
benefit from an Interest Stabilisation Agreement, pursuant to assignment(s)
notified to and consented in writing by Coface and, where relevant Natixis DAI,
provided that (x) in the case of a single assignment, any such assignment shall
be either an assignment of all of the rights and obligations of the assigning
Lender under this Agreement or, in the case of more than one assignment, an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that collectively cover all of
the rights and obligations of the assigning Lender under this Agreement and (y)
no Lender shall be obliged to make any such assignment as a result of an
election by the Borrower pursuant to this Section 3.2(c) unless and until such
Lender shall have received one or more payments from one or more Assignee
Lenders and/or the Borrower in an aggregate amount at least equal to the portion
of the Loan held by such Lender, together with all unpaid interest and fees
thereon accrued to but excluding the date of such assignment (and all other
amounts then owing to such Lender under this Agreement).

 
Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  No amounts
prepaid by the Borrower may be re-borrowed under the terms of this Agreement.
 

 
17 

--------------------------------------------------------------------------------

 

SECTION 3.3. Interest Provisions.  Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.
 
SECTION 3.3.1.  Rates.  The Loan shall accrue interest from the Actual Delivery
Date to the date of repayment or prepayment of the Loan in full to the Lenders
at the Fixed Rate or, where the proviso to Section 5.1.10 applies, the Floating
Rate.  Interest calculated at the Fixed Rate or the Floating Rate shall be
payable semi-annually in arrears on each Repayment Date. The Loan shall bear
interest from and including the first day of the applicable Interest Period to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to the Loan.  All interest shall be calculated on the
basis of the actual number of days elapsed over a year comprised of 360 days.
 
SECTION 3.2.2. [Intentionally omitted]
 
SECTION 3.3.3. Interest stabilisation. Each Lender who is a party hereto on the
Signing Date represents and warrants to the Borrower that it has entered into an
Interest Stabilisation Agreement or is in all respects eligible and authorized
to enter into and shall enter into an Interest Stabilisation Agreement promptly
after the Signing Date, and any Lender not a party hereto on the Signing Date
(other than Coface or CAFFIL as assignee of all or any of SFIL’s rights as
Lender following the enforcement of the security granted pursuant to paragraph
(iv) of Section 11.11.1 in connection with the Coface Enhanced Guarantee,
subject as provided in Section 11.11.1(iv)) represents and warrants to the
Borrower on the date that such Lender becomes a party hereto that it has entered
into an Interest Stabilisation Agreement on or prior to becoming a party hereto.
 
SECTION 3.3.4. Post-Maturity Rates.  After the date any principal amount of the
Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the Facility
Agent to the Borrower (which certification shall be conclusive in the absence of
manifest error) to be equal to the sum of the Floating Rate plus 1.5% per annum.
 
SECTION 3.3.5. Payment Dates.  Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:
 
a)  
each Interest Payment Date;

 
b)  
each Repayment Date;

 
c)  
the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and

 
d)  
on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

 
SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks.  Where
Section 3.3.4 or the Floating Rate applies, the Facility Agent shall
 

 
18 

--------------------------------------------------------------------------------

 

obtain from each Reference Bank timely information for the purpose of
determining the LIBO Rate in the event that no offered quotation appears on
Thomson Reuters LIBOR01 Page (or any successor page) and the LIBO Rate is to be
determined by reference to quotations supplied by the Reference Banks and not by
reference to the Historic Screen Rate.  If any one or more of the Reference
Banks shall fail to furnish in a timely manner such information to the Facility
Agent for any such interest rate, the Facility Agent shall determine such
interest rate on the basis of the information furnished by the remaining
Reference Banks.  If the Borrower elects to add an additional Reference Bank
hereunder or a Reference Bank ceases for any reason to be able and willing to
act as such, the Facility Agent shall, at the direction of the Required Lenders
and after consultation with the Borrower and the Lenders, appoint a replacement
for such Reference Bank reasonably acceptable to the Borrower, and such replaced
Reference Bank shall cease to be a Reference Bank hereunder.  The Facility Agent
shall furnish to the Borrower and to the Lenders each determination of the LIBO
Rate made by reference to quotations of interest rates furnished by Reference
Banks (it being understood that the Facility Agent shall not be required to
disclose to any party hereto (other than the Borrower) any information regarding
any Reference Bank or any rate quoted by a Reference Bank, including, without
limitation, whether a Reference Bank has provided a rate or the rate provided by
any individual Reference Bank).
 
Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.
 
SECTION 3.4. Commitment Fees.  Subject to clause 10.1 of the Novation Agreement,
the Borrower agrees to pay to the Facility Agent for the account of each Lender
a commitment fee (the “Commitment Fee”) on its daily unused portion of Maximum
Loan Amount (as such amount may be adjusted from time to time), for the period
commencing on the Signing Date and continuing through the earliest to occur (the
“Commitment Fee Termination Date”) of (i) the Actual Delivery Date, (ii) the
date upon which the Facility Agent has provided the Borrower with written notice
that the Lenders will not advance the Loan because the Commitments have been
terminated pursuant to Section 8.2 or 8.3, (iii) the Commitment Termination Date
and (iv) the date the Commitments shall have been terminated in full pursuant to
clause 10.2 of the Novation Agreement.
 
SECTION 3.4.1. Payment.   The Commitment Fee shall be payable by the Borrower to
the Facility Agent for the account of each Lender six-monthly in arrears, with
the first such payment (the “First Commitment Fee Payment”) to be made on the
day falling six months following the Signing Date and the final such payment to
be made on the Commitment Fee Termination Date (each date on which a Commitment
Fee payment is required to be made in accordance with this Section 3.4.1
referred to herein as a “Commitment Fee Payment Date”).  The Commitment Fee
shall be in the amount in EUR equal to the product of the Applicable Commitment
Rate, multiplied by, for each day elapsed since the preceding Commitment Fee
Payment Date (or, in the case of the First Commitment Fee Payment, the Signing
Date), 75% of the Maximum Loan Amount, divided by 360 days.
 
 SECTION 3.5. Other Fees.  The Borrower agrees to pay to the Facility Agent the
agreed-upon fees set forth in the Fee Letters on the dates and in the amounts
set forth therein.
 
 
19 

--------------------------------------------------------------------------------

 


ARTICLE IV
 
CERTAIN LIBO RATE AND OTHER PROVISIONS
 
SECTION 4.1. LIBO Rate Lending Unlawful.  If after the Signing Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
make, continue or maintain its portion of the Loan where the relevant Lender has
funded itself in the interbank market at a rate based on the LIBO Rate,
the obligation of such Lender to make, continue or maintain its portion of the
Loan shall, upon notice thereof to the Borrower, the Facility Agent and each
other Lender, forthwith be suspended until the circumstances causing such
suspension no longer exist, provided that such Lender’s obligation to make,
continue and maintain its portion of the Loan hereunder shall be automatically
converted into an obligation to make, continue and maintain its portion of the
Loan bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Floating Rate Margin.
 


SECTION 4.2. Deposits Unavailable. If any Lender has funded itself in the
interbank market, the Facility Agent shall have determined that:
 
 
a)
Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to each Reference Bank in its relevant market, or

 
 
b)
by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

 
 
c)
the cost to Lenders that in the aggregate hold more than 50% of the aggregate
outstanding principal amount of the Loan then held by Lenders of obtaining
matching deposits in the relevant interbank market for the relevant Interest
Period would be in excess of the LIBO Rate (provided, that no Lender may
exercise its rights under this Section 4.2.c) for amounts up to the difference
between such Lender’s cost of obtaining matching deposits on the date such
Lender becomes a Lender hereunder less the LIBO Rate on such date),

 
then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders.  The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement.  If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such Determination Notice, the Facility Agent shall (after
consultation with the Lenders) set an interest rate and an interest period (or
interest periods), in each case to take effect at the end of the Interest Period
current at the date of the Determination Notice, which rate (or rates) shall be
equal to the sum of the Floating Rate Margin and the weighted average of the
corresponding interest rates at or about 11:00 a.m. (London time) two (2)
Business Days before the commencement of the relevant Interest Period on Thomson
Reuters’ pages
 

 
20 

--------------------------------------------------------------------------------

 

KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace Thomson
Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Thomson Reuters’ service) (or, in
the case of clause (c) above, the lesser of (x) the respective cost to the
Lenders of funding the respective portions of the Loan held by the Lenders and
(y) such weighted average).  The Facility Agent shall furnish a certificate to
the Borrower as soon as reasonably practicable after the Facility Agent has
given such Determination Notice setting forth such rate(s).  In the event that
the circumstances described in this Section 4.2 shall extend beyond the end of
an interest period agreed or set pursuant hereto, the foregoing procedure shall
be repeated as often as may be necessary.
 
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.  If after the Signing Date a
change in any applicable treaty, law, regulation or regulatory requirement or in
the interpretation thereof or in its application to the Borrower, or if
compliance by any Lender with any applicable direction, request, requirement or
guideline (whether or not having the force of law) of any governmental or other
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority insofar as it may be changed or
imposed after the date hereof, shall:
 
 
a)
subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

 
 
b)
change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

 
 
c)
impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

 
 
d)
impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

 
and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii) to reduce the amount of any payment received by
such Lender or its effective return hereunder or on its capital or (iii) to
cause such Lender to make any payment or to forego any return based on any
amount received or receivable by such Lender hereunder, then and in any such
case if such increase or reduction in the opinion of such Lender materially
affects the
 

 
21 

--------------------------------------------------------------------------------

 

interests of such Lender, (A) such Lender shall (through the Facility Agent)
notify the Borrower of the occurrence of such event and use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
the terms of the COFACE Insurance Policy and (if the Fixed Rate applies) the
arrangements with Natixis DAI relating to the CIRR) to designate a different
Lending Office if the making of such a designation would avoid the effects of
such law, regulation or regulatory requirement or any change therein or in the
interpretation thereof and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender and (B) the Borrower shall forthwith
upon such demand pay to the Facility Agent for the account of such Lender such
amount as is necessary to compensate such Lender for such additional cost or
such reduction and ancillary expenses, including taxes, incurred as a result of
such adjustment.  Such notice shall (i) describe in reasonable detail the event
leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost, (iii)
describe the manner in which such amount has been calculated, (iv) certify that
the method used to calculate such amount is such Lender’s standard method of
calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and (vi)
certify that, to the best of its knowledge, such change in circumstance is of
general application to the commercial banking industry in such Lender’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender does business.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that in relation to
increased costs or reductions arising after the Effective Date the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.
 
It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for amounts of increased costs that accrue before the
Effective Time on the Actual Delivery Date (with any such amounts arising before
the Effective Time being the responsibility of the Original Borrower).
 
SECTION 4.4. Funding Losses.
 
SECTION 4.4.1.  Indemnity.  In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit) by reason of the
liquidation or re-employment (at not less than the market rate) of deposits or
other funds acquired by such Lender, to make, continue or maintain any portion
of the principal amount of its portion of the Loan as a result of:
 
i)  
any repayment or prepayment or acceleration of the principal amount of such
Lender’s portion of the Loan, other than any repayment made on the date
scheduled for such repayment or (if the Floating Rate applies) any repayment or
prepayment or

 

 
22 

--------------------------------------------------------------------------------

 

acceleration on a date other than the scheduled last day of an Interest Period
or otherwise scheduled date for repayment or payment; or
 
ii)  
the relevant portion of the Loan not being made in accordance with the Loan
Request therefor due to the fault of the Borrower or as a result of any of the
conditions precedent set forth in clause 6.1(c) of the Novation Agreement and
Article V not being satisfied,

 
(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within three
(3) days of its receipt thereof:
 
 
a)
if at that time interest is calculated at the Floating Rate on such Lender’s
portion of the Loan, pay directly to the Facility Agent for the account of such
Lender an amount equal to the amount by which:

 
 
(i)
interest calculated at the Floating Rate (excluding the Floating Rate Margin)
which such Lender would have received on its share of the amount of the Loan
subject to such Funding Losses Event for the period from the date of receipt of
any part of its share in the Loan to the last day of the applicable Interest
Period,

 
exceeds:
 
 
(ii)
the amount which such Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Interest Period; or

 
 
b)
if at that time interest is calculated at the Fixed Rate on such Lender’s
portion of the Loan, pay to the Facility Agent the amount notified to it
following the calculation referred to in the next paragraph.

 
 
Since the Lenders commit themselves irrevocably to the French Authorities in
charge of monitoring the CIRR mechanism, any prepayment (whether voluntary,
involuntary or mandatory, including following the acceleration of the Loan) will
be subject to the mandatory payment by the Borrower of the amount calculated in
liaison with the French Authorities two (2) Business Days prior to the
prepayment date by taking into account the differential (the “Rate
Differential”) between the CIRR and the prevailing market yield (currently
ISDAFIX) for each installment to be prepaid and applying such Rate Differential
to the remaining residual period of such installment and discounting to the net
present value as described below. Each of these Rate Differentials will be
applied to the corresponding installment to be prepaid during the period
starting on the date on which such prepayment is required to be made and ending
on the original Repayment Date (as adjusted following any previous prepayments)
for such installment and:

 

 
23 

--------------------------------------------------------------------------------

 


 
(A)
the net present value of each corresponding amount resulting from the above
calculation will be determined at the corresponding market yield; and

 
 
(B)
if the cumulated amount of such present values is negative, no amount shall be
due to the Borrower or from the Borrower.

 
Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.
 
SECTION 4.4.2. Exclusion.   In the event that a Lender’s wilful misconduct or
gross negligence has caused the loss or cancellation of the Coface Insurance
Policy, the Borrower shall not be liable to indemnify that Lender under Section
4.4.1 for its loss or expense arising due to the occurrence of the Prepayment
Event referred to in Section 9.1.9.
 
SECTION 4.5. Increased Capital Costs.  If after the Signing Date any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority increases the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitment or its portion of the Loan made by such Lender is reduced to a level
below that which such Lender or such controlling Person would have achieved but
for the occurrence of any such change in circumstance, then, in any such case
upon notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return.  Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender’s
standard method of calculating such amount, (v) certify that such request for
such additional amounts is consistent with its treatment of other borrowers that
are subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender does
business.  In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable.  Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and the terms of the
COFACE Insurance Policy and (if the Fixed Rate applies) the arrangements with
Natixis DAI relating to the CIRR) to designate a different Lending Office if the
making of such a designation would avoid such reduction in such rate of return
and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that in relation to
increased costs or reductions arising after the Effective Date the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to
 

 
24 

--------------------------------------------------------------------------------

 

claim compensation therefor; provided further that, if the circumstance giving
rise to such reductions is retroactive, then the three-month period referred to
above shall be extended to include the period of retroactive effect thereof, but
not more than six months prior to the date that such Lender notifies the
Borrower of the circumstance giving rise to such reductions and of such Lender’s
intention to claim compensation therefor.
 
It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for reduced returns that accrue before the Effective
Time on the Actual Delivery Date (with any compensation liability to the Lenders
arising before the Effective Time being the responsibility of the Original
Borrower).
 
SECTION 4.6. Taxes .  All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Covered Taxes”).  In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:
 
a)    pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
 
b)
promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

 
 
c)
pay to the Facility Agent for the account of the Lenders such additional amount
or amounts as is necessary to ensure that the net amount actually received by
each Lender will equal the full amount such Lender would have received had no
such withholding or deduction been required.

 
Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.
 
Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions and the terms of the COFACE Insurance Policy and (if
the Fixed Rate applies) the arrangements with Natixis DAI relating to the CIRR)
to change the jurisdiction of its Lending Office if the making of such a change
would avoid the need for, or reduce the
 

 
25 

--------------------------------------------------------------------------------

 

amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
 
If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes).  For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.
 
If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall  be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.
 
Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) in the case of a Lender or a Participant organized under
the laws of a jurisdiction other than the United States (a) provide to the
Facility Agent and the Borrower an appropriately executed copy of Internal
Revenue Service Form W-8ECI certifying that any payments made to or for the
benefit of such Lender or such Participant are effectively connected with a
trade or business in the United States (or alternatively, an Internal Revenue
Service Form W-8BEN claiming the benefits of a tax treaty, but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any assignee Lender or Participant, on or prior
to the date of the relevant assignment or participation), in each case attached
to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) without prejudice to its obligations under Section 4.13,
provide such other tax forms or other documents as shall be prescribed by
applicable law, if any, or as otherwise reasonably requested, to demonstrate, to
the extent applicable, that payments to such Lender Party (or Participant)
hereunder are exempt from withholding under FATCA, and (ii) in all cases,
provide such forms, certificates or other documents, as and when reasonably
requested by the Borrower, necessary to claim any applicable exemption from, or
reduction of, Covered Taxes or any payments made to or for benefit of such
Lender Party or such Participant, provided that the Lender Party or Participant
is legally able to deliver such forms, certificates or other documents.  For any
period with respect to which a Lender (or assignee Lender or Participant) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was
 
 
26 

--------------------------------------------------------------------------------

 

required to be provided (which, in the case of an Assignee Lender, would be the
date on which the original assignor was required to provide such form) or if
such form otherwise is not required hereunder) such Lender (or assignee Lender
or Participant) shall not be entitled to the benefits of this Section 4.6 with
respect to Covered Taxes imposed by reason of such failure.
 
All fees and expenses payable pursuant to Section 11.3 shall be paid together
with value added tax or any similar tax (if any) properly chargeable
thereon.  Any value added tax chargeable in respect of any services supplied by
a Lender or an Agent under this Agreement shall, on delivery of the value added
tax invoice, be paid in addition to any sum agreed to be paid hereunder.
 
SECTION 4.7.  Reserve Costs.  Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, with effect from the
Effective Time, pay to the Facility Agent for the account of each Lender on the
last day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for the Loan for each day during
such Interest Period:
 
(i)          the principal amount of the Loan outstanding on such day; and
 
(ii)         the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the Signing
Date in the effective rate (expressed as a decimal) at which such reserve
requirements are imposed on such Lender minus (y) such numerator; and
 
(iii)         1/360.
 
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
 
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and the terms of the COFACE
Insurance Policy and (if the Fixed Rate applies) the arrangements with Natixis
DAI relating to the CIRR) to avoid the requirement of maintaining such reserves
(including by designating a different Lending Office) if such efforts would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
 
SECTION 4.8. Payments, Computations, etc.
 
 
a)
Unless otherwise expressly provided, all payments by the Borrower pursuant to
this Agreement or any other Loan Document shall be made by the Borrower to the

 
 
27 

--------------------------------------------------------------------------------

 

 
Facility Agent for the pro rata account of the Lenders entitled to receive such
payment.  All such payments required to be made to the Facility Agent shall be
made, without set-off, deduction or counterclaim, not later than 11:00 a.m., New
York time, on the date due, in same day or immediately available funds through
the New York Clearing House Interbank Payments System (or such other funds as
may be customary for the settlement of international banking transactions in
Dollars), to such account as the Facility Agent shall specify from time to time
by notice to the Borrower. Funds received after that time shall be deemed to
have been received by the Lenders on the next succeeding Business Day.

 
 
b)
Each Lender hereby instructs the Facility Agent, with respect to any portion of
the Loan held by such Lender, to pay directly to such Lender interest thereon at
the Fixed Rate or (if the proviso to Section 5.1.10 applies) the Floating Rate,
on the basis that (if the Fixed Rate applies) such Lender will, where amounts
are payable to Natixis by that Lender under the Interest Stabilisation
Agreement, account directly to Natixis for any such amounts payable by that
Lender under the Interest Stabilisation Agreement to which such Lender is a
party.

 
 
c)
The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim.  All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days.  Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees, if any, in connection with
such payment.

 
SECTION 4.9. Replacement Lenders, etc.  If the Borrower shall be required to
make any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4, 4.5, 4.6 or
4.7, the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lender’s Commitment (where upon the Percentage of each other Lender shall
automatically be adjusted to an amount equal to such Lender’s ratable share of
the remaining Commitments), (b) prepay the affected portion of such Lender’s
Loan in full, together with accrued interest thereon through the date of such
prepayment (provided that the Borrower shall not terminate any Lender’s
Commitment pursuant to clause (a) or prepay any such Lender pursuant to this
clause (b) without replacing such Lender pursuant to the following clause (c)
until a 30-day period shall have elapsed during which the Borrower and the
Facility Agent shall have attempted in good faith to replace such Lender),
and/or (c) replace such Lender with another financial institution reasonably
acceptable to the Facility Agent and (if the Fixed Rate applies) Natixis DAI,
provided that (i) each such assignment shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement and (ii) no
Lender shall be obligated to make any such assignment as a result
 
 
28 

--------------------------------------------------------------------------------

 

of a demand by the Borrower pursuant to this Section unless and until such
Lender shall have received one or more payments from either the Borrower or one
or more Assignee Lenders in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Loan owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement.  Each Lender
represents and warrants to the Borrower that, as of the Signing Date (or, with
respect to any Lender not a party hereto on the Signing Date, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account
of such Lender.
 
SECTION 4.10. Sharing of Payments.
 
SECTION 4.10.1. Payments to Lenders. If a Lender (a "Recovering Lender")
receives or recovers any amount from the Borrower other than in accordance with
Section 4.8 (Payments, Computations, etc.) (a "Recovered Amount") and applies
that amount to a payment due under the Loan Documents then:
 
 
a)
the Recovering Lender shall, within three (3) Business Days, notify details of
the receipt or recovery to the Facility Agent;

 
 
b)
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Lender would have been paid had the receipt or
recovery been received or made by the Facility Agent and distributed in
accordance with the said Section 4.8, without taking account of any taxes which
would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and

 
 
c)
the Recovering Lender shall, within three (3) Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Lender as its share of any payment
to be made, in accordance with any applicable provisions of this Agreement.

 
SECTION 4.10.2. Redistribution of payments.  The Facility Agent shall treat the
Sharing Payment as if it had been paid by the Borrower  and distribute it
between the Lenders (other than the Recovering Lender) (the "Sharing Lenders")
in accordance with the provisions of this Agreement towards the obligations of
the Borrower to the Sharing Lenders.
 
SECTION 4.10.3. Recovering Lender's rights. On a distribution by the Facility
Agent under Section 4.10.2 of a payment received by a Recovering Lender from the
Borrower, as between the Borrower and the Recovering Lender, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by the Borrower.
 
SECTION 4.10.4. Reversal of redistribution. If any part of the Sharing Payment
received or recovered by a Recovering Lender becomes repayable and is repaid by
that Recovering Lender, then:
 
 
29 

--------------------------------------------------------------------------------

 
 
 
a)
each Sharing Lender shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Lender an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Lender for its proportion of any
interest on the Sharing Payment which that Recovering Lender is required to pay)
(the "Redistributed Amount"); and

 
 
b)
as between the Borrower and each relevant Sharing Lender, an amount equal to the
relevant Redistributed Amount will be treated as not having been paid by the
Borrower.

 
SECTION 4.10.5. Exceptions.
 
 
a)
This Section 4.10 shall not apply to the extent that the Recovering Lender would
not, after making any payment pursuant to this Section 4.10, have a valid and
enforceable claim against the Borrower.

 
 
b)
A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:

 
 
(i)
it notified the other Lender of the legal or arbitration proceedings; and

 
 
(ii)
the other Lender had an opportunity to participate in those legal or arbitration
proceedings but did not do so as soon as reasonably practicable having received
notice and did not take separate legal or arbitration proceedings.

 
SECTION 4.11. Set-off.  Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10.  Each Lender agrees promptly to
notify the Borrower and the Facility Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of set-off under applicable law or otherwise) which such
Lender may have.
 
SECTION 4.12. Use of Proceeds.  The Borrower shall apply the proceeds of the
Loan made available to the Borrower in respect of the Additional Advances for
the purpose of making payments of, or reimbursing the Borrower for payments
already made for, the amounts referred to in clauses 5.2, 5.3 and/or 5.4 of the
Novation Agreement and, without limiting the foregoing, no proceeds of the Loan
will be used to acquire any equity security of a class which is registered
pursuant to Section 12 of the Securities Exchange Act of 1934 or any “margin
stock”, as defined in F.R.S. Board Regulation U.
 

 
30 

--------------------------------------------------------------------------------

 

SECTION 4.13. FATCA Information.
 
 
a)
Subject to paragraph c) below, each party (other than the Borrower) shall,
within ten Business Days of a reasonable request by another party (other than
the Borrower):

 
(i)           confirm to that other party whether it is:
 
(A)           a FATCA Exempt Party; or
 
(B)           not a FATCA Exempt Party;
 
(ii)           supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party's compliance with FATCA;
 
(iii)           supply to that other party such forms, documentation and other
information relating to its status as that other party reasonably requests for
the purposes of that other party's compliance with any other law, regulation, or
exchange of information regime.
 
 
b)
If a party confirms to another party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly.

 
 
c)
Paragraph a) above shall not oblige any Lender or the Facility Agent to do
anything, and paragraph a)(iii) above shall not oblige any other party to do
anything, which would or might in its reasonable opinion constitute a breach of:

 
(i)           any law or regulation;
 
(ii)           any fiduciary duty; or
 
(iii)           any duty of confidentiality.
 
 
d)
If a party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such party shall be treated for the purposes
of the Loan Documents (and payments under them) as if it is not a FATCA Exempt
Party until such time as the party in question provides the requested
confirmation, forms, documentation or other information.

 
 
e)
Each party may make a FATCA Deduction from a payment under this Agreement that
it is required to be made by FATCA, and any payment required in connection with
that FATCA Deduction, and no party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

 

 
31 

--------------------------------------------------------------------------------

 

SECTION 4.14. Resignation of the Facility Agent.  The Facility Agent shall
resign (and, to the extent applicable, shall use reasonable endeavours to
appoint a successor Facility Agent) if, either:
 
 
a)
the Facility Agent fails to respond to a request under Section 4.13 and a Lender
reasonably believes that the Facility Agent will not be (or will have ceased to
be) a FATCA Exempt Party;

 
 
b)
the information supplied by the Facility Agent pursuant to Section
4.13  indicates that the Facility Agent will not be (or will have ceased to be)
a FATCA Exempt Party; or

 
 
c)
the Facility Agent notifies the Lenders that the Facility Agent will not be (or
will have ceased to be) a FATCA Exempt Party;

 
and (in each case) a Lender reasonably believes that a party to this Agreement
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and that Lender, by notice to the
Facility Agent, requires it to resign.
 
ARTICLE V
 
CONDITIONS TO BORROWING
 
SECTION 5.1. Advance of the Loan.  The obligation of the Lenders to fund the
relevant portion of the Loan to be made available on the Actual Delivery Date
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1.  The Facility Agent shall
advise the Lenders of the satisfaction of the conditions precedent set forth in
this Section 5.1 prior to funding on the Actual Delivery Date.
 
SECTION 5.1.1 Resolutions, etc.  The Facility Agent shall have received from the
Borrower:
 
 
a)
a certificate of its Secretary or Assistant Secretary as to the incumbency and
signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:

 
(x)  resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
 
(y)  Organic Documents of the Borrower,
 
and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower canceling or amending such prior certificate; and
 

 
32 

--------------------------------------------------------------------------------

 

 
b)
a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.

 
SECTION 5.1.2. Opinions of Counsel.  The Facility Agent shall have received
opinions, addressed to the Facility Agent and each Lender from:
 
 
a)
Watson, Farley & Williams LLP, counsel to the Borrower, as to Liberian Law,
covering the matters set forth in Exhibit B-1 hereto;

 
 
b)
Norton Rose Fulbright LLP, counsel to the Facility Agent and the Lenders,
covering the matters set forth in Exhibit B-2 and, if the Coface Insurance
Policy is to be re-issued or replaced on or about the Actual Delivery Date,
Exhibit B-3 hereto; and

 
 
c)
Clifford Chance US LLP, United States tax counsel to the Facility Agent for the
benefit of the Lenders, covering the matters set forth in Exhibit B-4 hereto,

 
each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.
 
SECTION 5.1.3. Coface Insurance Policy.   The Facility Agent or the ECA Agent
shall have received the Coface Insurance Policy duly issued and Coface shall not
have, prior to the advance of the Loan, delivered to the Facility Agent or the
ECA Agent any notice seeking the cancellation, suspension or termination of the
Coface Insurance Policy or the suspension of the drawing of the Additional
Advances under this Agreement.
 
SECTION 5.1.4. Closing Fees, Expenses, etc.  The Facility Agent shall have
received for its own account, or for the account of each Lender or Coface, as
the case may be, all fees that the Borrower shall have agreed in writing to pay
to the Facility Agent (whether for its own account or for the account of any of
the Lenders) that are due and owing as of the date of such funding and all
invoiced expenses of the Facility Agent (including the agreed fees and expenses
of counsel to the Facility Agent and the Coface Premium) required to be paid by
the Borrower pursuant to Section 11.3 or that the Borrower has otherwise agreed
in writing to pay to the Facility Agent, in each case on or prior to the date of
such funding.
 
SECTION 5.1.5. Compliance with Warranties, No Default, etc.  Both before and
after giving effect to the funding of the Loan the following statements shall be
true and correct:
 
 
a)
the representations and warranties set forth in Article VI (excluding, however,
those set forth in Section 6.10) shall be true and correct in all material
respects except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct, with
the same effect as if then made; and

 
 
b)
no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.

 

 
33 

--------------------------------------------------------------------------------

 

SECTION 5.1.6. Loan Request.  The Facility Agent shall have received a Loan
Request duly executed by the Borrower together with:
 
 
a)
certified as true (by the Builder) copies of the invoice and supporting
documents received by the Builder from the Borrower pursuant to Appendix C of
the Construction Contract in relation to the Non-Yard Costs to be financed and a
declaration from the Borrower and the Builder in substantially the form set
forth in Exhibit D hereto that the requirement for a minimum 30% French content
in respect of Non-Yard Costs and change orders in aggregate has been fulfilled;

 
 
b)
a copy of the final commercial invoice from the Builder showing the amount of
the Contract Price (including the Non-Yard Costs and the Other Basic Contract
Price Increases) and the portion thereof payable to the Builder on the Actual
Delivery Date under the Construction Contract; and

 
 
c)
copies of the wire transfers for all payments by the Borrower to the Builder
under the Construction Contract in respect of the Basic Contract Price to the
extent not already provided as part of the drawdown conditions for drawdowns
made by the Original Borrower.

 
SECTION 5.1.7. Foreign Exchange Counterparty Confirmations.   The Facility Agent
shall have received the documentation and other information referred to in
clause 5.6 of the Novation Agreement.
 
SECTION 5.1.8. Protocol of delivery.  The Facility Agent shall have a received a
copy of the protocol of delivery and acceptance under the Building Contract duly
signed by the Builder and the Borrower.
 
SECTION 5.1.9. Title to Purchased Vessel.  The Facility Agent shall have
received evidence that the Purchased Vessel is legally and beneficially owned by
the Borrower or one of the Borrower’s wholly owned Subsidiaries, free of all
recorded Liens, other than Liens permitted by Section 7.2.3 and, to the extent
not yet discharged, the Mortgage (as defined in the Novation Agreement).
 
SECTION 5.1.10 Interest Stabilisation.  The ECA Agent shall have received a duly
executed fixed rate approval from Natixis DAI issued to the Lenders in respect
of the CIRR applicable to the Loan and shall have been informed by the French
Authorities of the conditions of the interest make-up mechanisms (stabilisation
du taux d'intérêt) applicable to the Loan under the applicable Interest
Stabilisation Agreement in respect of the Lenders, such conditions to specify,
among other things, that the CIRR has been retained under the interest make-up
mechanisms applicable to the Loan.
 
In relation to Section 5.1.10, if a Lender (an “Ineligible Lender”) becomes
ineligible or otherwise ceases to be a party to an Interest Stabilisation
Agreement, it shall promptly upon becoming aware thereof (and by no later than
15 Business Days before the anticipated Actual Delivery Date) notify the
Borrower, the ECA Agent and the Facility Agent.
 
Following receipt of such a notice, the ECA Agent (through the Facility Agent)
shall give to the Borrower at least 10 Business Days’ prior notice stating if
the condition precedent in Section 5.1.10 will not be satisfied due to the
Ineligible Lender but would be satisfied by
 

 
34 

--------------------------------------------------------------------------------

 

the replacement of the Ineligible Lender as set out below, with such replacement
to take effect for the purpose of this Section on the Actual Delivery Date.
 
On its receipt of such notice from the ECA Agent, the Borrower shall be
entitled, at any time thereafter and without prejudice to any rights and
remedies it may have against such Ineligible Lender pursuant to Section 3.3.3,to
replace such Ineligible Lender with another bank or financial institution
reasonably acceptable to the Facility Agent, Coface and Natixis DAI with effect
from the Actual Delivery Date, provided that (i) each such assignment shall be
either an assignment of all of the rights and obligations of the Ineligible
Lender under this Agreement or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
Ineligible Lender under this Agreement and (ii) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section unless and until such Lender shall have received one or more
payments from one or more Assignee Lenders in an aggregate amount equal to the
aggregate outstanding principal amount of the portion of the Novated Loan
Balance which, immediately following the Novation Effective Time, would have
been owing to such Lender pursuant to Section 2.3(a) had that Lender not been
replaced prior to the Novation Effective Time. The ECA Agent and the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Ineligible Lender, and taking such other steps that may
be reasonably required and which are within the control of the ECA Agent and the
Facility Agent to assist with the satisfaction of the condition precedent in
Section 5.1.10 prior to funding on the Actual Delivery Date.
 
Provided however the Borrower shall be entitled, without prejudice to its rights
and remedies pursuant to Section 3.3.3, to elect that if at the Actual Delivery
Date the condition precedent in Section 5.1.10 is not satisfied the Floating
Rate should apply to the Loan, such election to be made by notice in writing to
the Facility Agent not less than five (5) Business Days prior to the anticipated
Actual Delivery Date in which event, subject to the approval of Coface, the Loan
shall bear interest at the Floating Rate and the condition set out in Section
5.1.10 shall be deemed waived by the Lenders.
 
The ECA Agent (through the Facility Agent) shall, promptly after the Borrower’s
request, advise the Borrower whether it is aware (based solely on information
obtained from Natixis DAI and other French Authorities and/or received from the
Lenders at the time of any such request and without any liability on the ECA
Agent for the accuracy of that information) that the condition precedent in
Section 5.1.10 will not or may not be satisfied as required by Section 5.1.10.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Actual Delivery
Date (except as otherwise stated).
 

 
35 

--------------------------------------------------------------------------------

 

SECTION 6.1. Organization, etc.  The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.
 
SECTION 6.2. Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:
 
 
a)
contravene the Borrower’s Organic Documents;

 
 
b)
contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

 
 
c)
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

 
 
d)
contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

 
 
e)
result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

 
SECTION 6.3. Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Actual Delivery Date or that have been obtained or actions not required
to be taken on or prior to the Actual Delivery Date or that have been
taken).  The Borrower holds all governmental licenses, permits and other
approvals required to conduct its business as conducted by it on the Actual
Delivery Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.
 
SECTION 6.4. Compliance with Environmental Laws.  The Borrower is in compliance
with all applicable Environmental Laws, except to the extent that the failure to
so comply would not have a Material Adverse Effect.
 
SECTION 6.5. Validity, etc.  This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.
 

 
36 

--------------------------------------------------------------------------------

 

SECTION 6.6. No Default, Event of Default or Prepayment Event.  No Default,
Event of Default or Prepayment Event has occurred and is continuing.
 
SECTION 6.7. Litigation.  There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, that (i) except as set forth in filings made by the Borrower with the
SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.
 
SECTION 6.8. The Purchased Vessel.  Immediately following the delivery of the
Purchased Vessel to the Borrower under the Construction Contract, the Purchased
Vessel will be:
 
 
a)
legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

 
 
b)
registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian  or Maltese flag or such other flag as the
parties may mutually agree,

 
 
c)
classed as required by Section 7.1.4(b),

 
 
d)
free of all recorded Liens, other than Liens permitted by Section 7.2.3,

 
 
e)
insured against loss or damage in compliance with Section 7.1.5, and

 
 
f)
exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries.

 
SECTION 6.9. Obligations rank pari passu; Liens.
 
 
a)
The Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured unsubordinated Indebtedness of the Borrower
other than Indebtedness preferred as a matter of law.

 
 
b)
As at the date of this Agreement, the provisions of this Agreement which permit
or restrict the granting of Liens are no less favorable than the provisions
permitting or restricting the granting of Liens in any other agreement entered
into by the Borrower with any other person providing financing or credit to the
Borrower.

 
SECTION 6.10. Withholding, etc..  As of the Signing Date, no payment to be made
by the Borrower under any Loan Document is subject to any withholding or like
tax imposed by any Applicable Jurisdiction.
 
SECTION 6.11. No Filing, etc. Required.  No filing, recording or registration
and no payment of any stamp, registration or similar tax is necessary under the
 

 
37 

--------------------------------------------------------------------------------

 

laws of any Applicable Jurisdiction to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or the
other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the Actual Delivery Date or that have
been made).
 
SECTION 6.12. No Immunity.  The Borrower is subject to civil and commercial law
with respect to the Obligations.  Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).
 
SECTION 6.13. Investment Company Act.  The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
SECTION 6.14 Regulation U.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U.  Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
 
SECTION 6.15. Accuracy of Information.  The financial and other information
(other than financial projections or other forward looking information)
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief financial officer, treasurer or corporate controller
in connection with the negotiation of this Agreement is, when taken as a whole,
to the best knowledge and belief of the Borrower, true and correct and contains
no misstatement of a fact of a material nature.  All financial projections, if
any, that have been furnished to the Facility Agent and the Lenders in writing
by or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller in connection with this Agreement have been or will be
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the projections
will be realized).  All financial and other information furnished to the
Facility Agent and the Lenders in writing by or on behalf of the Borrower by its
chief financial officer, treasurer or corporate controller after the date of
this Agreement shall have been prepared by the Borrower in good faith.
 
SECTION 6.16. Compliance with Laws. The Borrower is in compliance with all
applicable laws, rules, regulations and orders, except to the extent that the
failure to so comply does not and could not reasonably be expected to have a
Material Adverse Effect, and the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with
 

 
38 

--------------------------------------------------------------------------------

 

Anti-Corruption Laws and applicable Sanctions, in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in Borrower being designated as a Sanctioned Person.  None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.
 
ARTICLE VII
 
COVENANTS
 
SECTION 7.1. Affirmative Covenants.  The Borrower agrees with the Facility Agent
and each Lender that, from the Effective Date (or, where applicable, from such
time as may be stated in any applicable provision below) until all Commitments
have terminated and all Obligations have been paid in full, the Borrower will
perform the obligations set forth in this Section 7.1.
 
SECTION 7.1.1. Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to the Facility Agent (with sufficient
copies for distribution to each Lender) the following financial statements,
reports, notices and information:
 
 
a)
as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

 
 
b)
as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

 
 
c)
together with each of the statements delivered pursuant to the foregoing clause
(a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

 
 
d)
as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

 

 
39 

--------------------------------------------------------------------------------

 

 
e)
as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Borrower
in filings with the SEC;

 
 
f)
as soon as the Borrower becomes aware thereof, notice of any event which, in its
reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;

 
 
g)
promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

 
 
h)
such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request (including an update to
any information and projections previously provided to the Lenders where these
have been prepared and are available);

 
provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower’s website at
http://www.rclinvestor.com or the SEC’s website at http://www.sec.gov.
 
SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.
 
SECTION 7.1.3.Compliance with Laws, etc.  The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clauses
(a) and (f) below) to the extent that the failure to so comply would not have a
Material Adverse Effect, which compliance shall in any case include (but not be
limited to):
 
 
a)
in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

 
 
b)
in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

 
 
c)
the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

 
 
d)
compliance with all applicable Environmental Laws;

 

 
40 

--------------------------------------------------------------------------------

 

 
e)
compliance with all anti-money laundering and anti-corrupt practices laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this agreement to the extent the same would be
in contravention of such applicable laws; and

 
 
f)
the Borrower will maintain in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.

 
SECTION 7.1.4. The Purchased Vessel. The Borrower will:
 
 
a)
cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly owned Subsidiaries and (ii) on
a time charter with a stated duration not in excess of one year;

 
 
b)
cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;

 
 
c)
provide the following to the Facility Agent with respect to the Purchased
Vessel:

 
 
(i)
evidence as to the ownership of the Purchased Vessel by the Borrower or one of
the Borrower’s wholly owned Subsidiaries; and

 
 
(ii)
evidence of no recorded Liens on the Purchased Vessel, other than Liens
permitted pursuant to Section 7.2.3;

 
 
d)
within seven days after the Actual Delivery Date, provide the following to the
Facility Agent with respect to the Purchased Vessel:

 
 
(i)
evidence of the class of the Purchased Vessel; and

 
 
(ii)
evidence as to all required insurance being in effect with respect to the
Purchased Vessel.

 
SECTION 7.1.5. Insurance.  The Borrower will maintain or cause to be maintained
with responsible insurance companies insurance with respect to the Purchased
Vessel against such casualties, third-party liabilities and contingencies and in
such amounts, in each case, as is customary for other businesses of similar size
in the passenger cruise line industry (provided that in no event will the
Borrower or any Subsidiary be required to obtain any business interruption, loss
of hire or delay in delivery insurance) and will, upon request of the Facility
Agent, furnish to the Facility Agent (with sufficient copies for distribution to
each Lender) at reasonable intervals a certificate of a senior officer of the
Borrower setting forth the nature and extent of all insurance maintained by the
Borrower and certifying as to compliance with this Section.
 

 
41 

--------------------------------------------------------------------------------

 

SECTION 7.1.6. Books and Records.  The Borrower will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Facility Agent and each Lender or any of their respective representatives, at
reasonable times and intervals and upon reasonable prior notice, to visit each
of its offices, to discuss its financial matters with its officers and to
examine any of its books or other corporate records.
 
SECTION 7.1.7. Coface Insurance Policy/French Authority Requirements.  The
Borrower shall, on the reasonable request of the ECA Agent or the Facility
Agent, provide such other information as required under the Coface Insurance
Policy and/or the Interest Stabilisation Agreement as necessary to enable the
ECA Agent or the Facility Agent to obtain the full support of the relevant
French Authority pursuant to the Coface Insurance Policy and/or the Interest
Stabilisation Agreement (as the case may be).  The Borrower must pay to the ECA
Agent or the Facility Agent the amount of all reasonable costs and expenses
reasonably incurred by the ECA Agent or the Facility Agent in connection with
complying with a request by any French Authority for any additional information
necessary or desirable in connection with the Coface Insurance Policy or the
Interest Stabilisation Agreement (as the case may be); provided that the
Borrower is consulted before the ECA Agent or Natixis incurs any such cost or
expense.
 
SECTION 7.2. Negative Covenants.  The Borrower agrees with the Facility Agent
and each Lender that, from the Effective Date until all Commitments have
terminated and all Obligations have been paid and performed in full, the
Borrower will perform the obligations set forth in this Section 7.2.
 
SECTION 7.2.1. Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity other than
those engaged in by the Borrower and its Subsidiaries on the date hereof and
other business activities reasonably related thereto.
 
SECTION 7.2.2. Indebtedness.  The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:
 
 
a)
Indebtedness secured by Liens of the type described in Section 7.2.3;

 
 
b)
Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;

 
 
c)
Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;

 
 
d)
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(b), at
any one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such Indebtedness, as applicable) (x) 5.0% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter and (y) $735,000,000;
and

 

 
42 

--------------------------------------------------------------------------------

 

 
e)
obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.

 
SECTION 7.2.3. Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
 
 
a)
Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

 
 
b)
in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding the greater of (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
indebtedness, as applicable) (x) 5.0% of the total assets of the Borrower and
its Subsidiaries taken as a whole as determined in accordance with GAAP as at
the last day of the most recent ended Fiscal Quarter or (y) $735,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (b), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the case
of any other assets, by an officer of the Borrower or by the board of directors
of the Borrower);

 
 
c)
Liens on assets acquired after the Effective Date by the Borrower or any of its
Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

 
 
d)
Liens on any asset of any corporation that becomes a Subsidiary of the Borrower
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this

 

 
43 

--------------------------------------------------------------------------------

 

 
Agreement and (ii) such Liens are in existence at the time such corporation
becomes a Subsidiary of the Borrower and were not created by the Borrower or any
of its Subsidiaries in anticipation thereof;

 
 
e)
Liens securing Government-related Obligations;

 
 
f)
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 
 
g)
Liens of carriers, warehousemen, mechanics, material-men and landlords incurred
in the ordinary course of business for sums not overdue or being diligently
contested in good faith by appropriate proceedings;

 
 
h)
Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 
 
i)
Liens for current crew’s wages and salvage;

 
 
j)
Liens arising by operation of law as the result of the furnishing of necessaries
for any Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

 
 
k)
Liens on Vessels that:

 
(i)           secure obligations covered (or reasonably expected to be covered)
by insurance;
 
(ii)           were incurred in the course of or incidental to trading such
Vessel in connection with repairs or other work to such Vessel; or
 
(iii)           were incurred in connection with work to such Vessel that is
required to be performed pursuant to applicable law, rule, regulation or order;
 
provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
 
 
l)
normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

 
 
m)
Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and

 

 
44 

--------------------------------------------------------------------------------

 

 
n)
Liens on cash or Cash Equivalents securing obligations in respect of Hedging
Instruments permitted under Section 7.2.2(e) or securing letters of credit that
support such obligations.

 
SECTION 7.2.4. Financial Condition.  The Borrower will not permit:
 
 
a)
Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

 
 
b)
Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter.

 
 
c)
Stockholders’ Equity to be less than, as at the last day of any Fiscal Quarter,
the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net income of
the Borrower and its Subsidiaries for the period commencing on January 1, 2007
and ending on the last day of the Fiscal Quarter most recently ended (treated
for these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Borrower and its Subsidiaries have a consolidated
net loss).

 
SECTION 7.2.5. Investments.  The Borrower will not permit any of the Principal
Subsidiaries to make, incur, assume or suffer to exist any Investment in any
other Person other than
 
 
a)
the Borrower or any direct or indirect wholly owned Subsidiary of the Borrower;
and

 
 
b)
other Investments by the Principal Subsidiaries in an aggregate amount not to
exceed $100,000,000 at any time outstanding.

 
SECTION 7.2.6. Consolidation, Merger, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation, or purchase or otherwise acquire all
or substantially all of the assets of any Person except:
 
 
a)
any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

 
 
b)
so long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:

 

 
45 

--------------------------------------------------------------------------------

 

(i)           after giving effect thereto, the Stockholders’ Equity of the
Borrower and its Subsidiaries is at least equal to 90% of such Stockholders’
Equity immediately prior thereto; and
 
(ii)           in the case of a merger involving the Borrower where the Borrower
is not the surviving corporation, the surviving corporation shall have assumed
in a writing, delivered to the Facility Agent, all of the Borrower’s obligations
hereunder and under the other Loan Documents.
 
SECTION  7.2.7. Asset Dispositions, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
 
 
a)
sales of assets (including, without limitation, Vessels) so long as at the time
of any such sale:

 
(i)           the aggregate net book value of all such assets sold during each
fiscal year does not exceed an amount equal to the greater of (x) 12.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$675,000,000; and
 
(ii)           to the extent any asset has a fair market value in excess of
$250,000,000 the Borrower or Subsidiary selling such asset receives
consideration therefor at least equal to the fair market value thereof (as
determined in good faith by (x) in the case of any Vessel, the board of
directors of the Borrower and (y) in the case of any other asset, an officer of
the Borrower or its board of directors);
 
 
b)
sales of capital stock of any Principal Subsidiary of the Borrower so long as a
sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);

 
 
c)
sales of capital stock of any Subsidiary other than a Principal Subsidiary;

 
 
d)
sales of other assets in the ordinary course of business; and

 
 
e)
sales of assets between or among the Borrower and Subsidiaries of the Borrower.

 
SECTION 7.3. Lender incorporated in the Federal Republic of Germany.  The
representations and warranties and covenants given in Sections 6.16 and 7.1.3(f)
respectively shall only be given, and be applicable to, a Lender incorporated in
the Federal Republic of Germany insofar as the giving of and compliance with
such representations and warranties do not result in a violation of or conflict
with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 a no.3
foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.
 

 
46 

--------------------------------------------------------------------------------

 


ARTICLE VIII
 
EVENTS OF DEFAULT
 
SECTION 8.1. Listing of Events of Default.  Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
 
SECTION 8.1.1. Non-Payment of Obligations.  The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or the Borrower shall default in the payment of any fee due and payable
under the Fee Letter, provided that, in the case of any default in the payment
of any interest on the Loan or of any Commitment Fee, such default shall
continue unremedied for a period of at least two (2) Business Days after notice
thereof shall have been given to the Borrower by the Facility Agent; and
provided further that, in the case of any default in the payment of any fee due
and payable under the Fee Letter, such default shall continue unremedied for a
period of at least ten days after notice thereof shall have been given to the
Borrower by the Facility Agent.
 
SECTION 8.1.2. Breach of Warranty.  Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.
 
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in Section
8.1.1) and such default shall continue unremedied for a period of five days
after notice thereof shall have been given to the Borrower by the Facility Agent
or any Lender (or, if (a) such default is capable of being remedied within 30
days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).
 
SECTION 8.1.4. Default on Other Indebtedness.  (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness  that is outstanding
in a principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to Hedging Instruments) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; (b) the
occurrence under any Hedging Instrument of an Early Termination Date (as defined
in such Hedging Instrument) resulting from (A) any event of default under such
Hedging Instrument as to which the Borrower is the Defaulting Party (as defined
in such Hedging Instrument) or (B) any Termination Event (as so defined) as to
which the Borrower is an Affected Party (as so defined) and, in either event,
the termination value with respect to any such Hedging Instrument owed by the
Borrower as a result thereof is greater than $100,000,000 and the Borrower fails
to pay such termination value when due after applicable grace periods; or (c)
any other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the
 

 
47 

--------------------------------------------------------------------------------

 

effect of such event or condition is to cause or permit the holder or holders of
such Indebtedness to cause such Indebtedness to become due and payable prior to
its scheduled maturity; or (d) any such Indebtedness shall be declared to be due
and payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the scheduled
maturity thereof.  For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.
 
SECTION 8.1.5. Bankruptcy, Insolvency, etc.  The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
 
 
a)
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 
 
b)
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

 
 
c)
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorizes the Facility Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their respective rights under the Loan Documents;

 
 
d)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorizes the Facility Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents; or

 
 
e)
take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 
SECTION 8.2. Action if Bankruptcy.  If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the
 

 
48 

--------------------------------------------------------------------------------

 

outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.
 
SECTION 8.3. Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Facility Agent, upon the direction of the
Required Lenders (after consultation with Coface who shall have the right to
instruct the Lenders to waive such Event of Default), shall by notice to the
Borrower declare all of the outstanding principal amount of the Loan and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of the Loan and
other Obligations shall be and become immediately due and payable, without
further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.
 
ARTICLE IX
 
PREPAYMENT EVENTS
 
SECTION 9.1. Listing of Prepayment Events.  Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.
 
SECTION 9.1.1. Change of Control.  There occurs any Change of Control.
 
SECTION 9.1.2. Unenforceability.  Any Loan Document shall cease to be the
legally valid, binding and enforceable obligation of the Borrower (in each case,
other than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit B-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by the Facility Agent.
 
SECTION 9.1.3. Approvals.  Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.
 
SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.
 
SECTION 9.1.5.Judgments.  Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:
 
 
a)
enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such

 

 
49 

--------------------------------------------------------------------------------

 

 
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

 
 
b)
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 
SECTION 9.1.6. Condemnation, etc..  The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.
 
SECTION 9.1.7. Arrest.  The Purchased Vessel shall be arrested and the same
shall continue unremedied for at least 20 days, unless such arrest would not
have a Material Adverse Effect.
 
SECTION 9.1.8. Sale/Disposal of the Purchased Vessel.  The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).
 
SECTION 9.1.9. Coface Insurance Policy.  The Coface Insurance Policy is
cancelled for any reason or ceases to be in full force and effect.
 
SECTION 9.1.10. Illegality. No later than the close of business on the last day
of the Option Period related to the giving of any Illegality Notice by an
affected Lender pursuant to Section 3.2(b), either:  (x) the Borrower has not
elected to take an action specified in clause (1) or (2) of Section 3.2(c) or
(y) if any such election shall have been made, the Borrower has failed to take
the action required in respect of such election. In such circumstances the
Facility Agent (at the direction of the affected Lender) shall by notice to the
Borrower require the Borrower to prepay in full all principal and interest and
all other Obligations owing to such Lender either (i) forthwith or, as the case
may be, (ii) on a future specified date not being earlier than the latest date
permitted by the relevant law.
 
SECTION 9.2. Mandatory Prepayment.  If any Prepayment Event (other than a
Prepayment Event under Section 9.1.10) shall occur and be continuing, the
Facility Agent, upon the direction of the Required Lenders, shall by notice to
the Borrower require the Borrower to prepay in full on the date of such notice
all principal of and interest on the Loan and all other Obligations (and, in
such event, the Borrower agrees to so pay the full unpaid amount of the Loan and
all accrued and unpaid interest thereon and all other Obligations).
 
SECTION 9.3. Mitigation. If the ECA Agent, the Facility Agent or any of the
Lenders become aware that an event or circumstance has arisen which will cause
the Coface Insurance Policy to be cancelled for any reason or no longer remain
in full force and effect they shall notify the Borrower and the Lenders, the
Borrower, the ECA Agent and the Facility Agent shall negotiate in good faith for
a period of up to 30 days or, if less, the date by which the Coface Insurance
Policy shall be terminated or cease to be in full force and effect to determine
whether the facility can be restructured and/or the Loan refinanced in a
 

 
50 

--------------------------------------------------------------------------------

 

manner acceptable to each of the Lenders in their absolute discretion.  The
Lenders will use reasonable efforts to involve Coface in such negotiations.
 
ARTICLE X
 
THE FACILITY AGENT AND THE ECA AGENT
 
SECTION 10.1. Actions.  Each Lender hereby appoints Citibank Europe plc, UK
Branch, as Facility Agent and Sumitomo Mitsui Banking Corporation Europe Limited
as ECA Agent, as its agent under and for purposes of this Agreement and each
other Loan Document (for purposes of this Article X, the Facility Agent and the
ECA Agent are referred to collectively as the “Agents”).  Each Lender authorizes
the Agents to act on behalf of such Lender under this Agreement and each other
Loan Document and, in the absence of other written instructions from the
Required Lenders received from time to time by the Agents (with respect to which
each Agent agrees that it will comply, except as otherwise provided in this
Section 10.1 or as otherwise advised by counsel or as otherwise instructed by
any French Authority, it being understood and agreed that any instructions
provided by a French Authority shall prevail), to exercise such powers hereunder
and thereunder as are specifically delegated to or required of the Agents by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto.  Neither Agent shall be obliged to act on the instructions
of any Lender or the Required Lenders if to do so would, in the opinion of such
Agent, be contrary to any provision of this Agreement or any other Loan Document
or the Coface Insurance Policy or to any law or the conflicting instructions of
any French Authority, or would expose such Agent to any actual or potential
liability to any third party.  As between the Lenders and the Agents, it is
acknowledged that each Agent’s duties under this Agreement and the other Loan
Documents are solely mechanical and administrative in nature.
 
SECTION 10.2. Indemnity.  Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent, pro rata according to
such Lender’s Percentage, from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
such Agent in any way relating to or arising out of this Agreement and any other
Loan Document or any action taken or omitted by such Agent under this Agreement
or any other Loan Document; provided that no Lender shall be liable for the
payment of any portion of such claims, damages, losses, liabilities and expenses
which have resulted from such Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse each Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Agent is not
reimbursed for such expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any such indemnified costs, this Section
applies whether any such investigation, litigation or proceeding is brought by
any Agent, any Lender or a third party.  Neither Agent shall be required to take
any action hereunder or under any other Loan Document, or to prosecute or defend
any suit in respect of this Agreement or any other Loan Document, unless it is
expressly required to do so under this Agreement or is indemnified hereunder to
its
 

 
51 

--------------------------------------------------------------------------------

 

satisfaction.  If any indemnity in favor of an Agent shall be or become, in such
Agent’s determination, inadequate, such Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
 
SECTION 10.3. Funding Reliance, etc.  Each Lender shall notify the Facility
Agent by 4:00 p.m., London time, one day prior to the advance of the Loan if it
is not able to fund the following day.  Unless the Facility Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 4:00 p.m.,
London time, on the day prior to the advance of the Loan that such Lender will
not make available the amount which would constitute its Percentage of the Loan
on the date specified therefor, the Facility Agent may assume that such Lender
has made such amount available to the Facility Agent and, in reliance upon such
assumption, may, but shall not be obliged to, make available to the Borrower a
corresponding amount.  If and to the extent that such Lender shall not have made
such amount available to the Facility Agent, such Lender and the Borrower
severally agree to repay the Facility Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Facility Agent made such amount available to the Borrower to the date such
amount is repaid to the Facility Agent, at the interest rate applicable at the
time to the Loan without premium or penalty.
 
SECTION 10.4. Exculpation.  Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence.  Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, (v) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties, and (vi) shall have no responsibility to the
Borrower or any Lender on account of (A) the failure of a Lender or the Borrower
to perform any of its obligations under this Agreement or any Loan Document; (B)
the financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any Loan Document, or in or pursuant to any document delivered pursuant to or
in connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.
 

 
52 

--------------------------------------------------------------------------------

 

SECTION 10.5. Successor.  The Facility Agent may resign as such at any time upon
at least 30 days’ prior notice to the Borrower and all Lenders and shall resign
where required to do in accordance with Section 4.14, provided that any such
resignation shall not become effective until a successor Facility Agent has been
appointed as provided in this Section 10.5 and such successor Facility Agent has
accepted such appointment.  If the Facility Agent at any time shall resign, the
Required Lenders shall, subject to the immediately preceding proviso and subject
to the consent of the Borrower (such consent not to be unreasonably withheld),
appoint another Lender as a successor to the Facility Agent which shall
thereupon become such Facility Agent’s successor hereunder (provided that the
Required Lenders shall, subject to the consent of the Borrower unless an Event
or Default or a Prepayment Event shall have occurred and be continuing (such
consent not to be unreasonably withheld or delayed) offer to each of the other
Lenders in turn, in the order of their respective Percentages of the Loan, the
right to become successor Facility Agent).  If no successor Facility Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the Facility Agent’s giving notice of
resignation, then the Facility Agent may, on behalf of the Lenders, appoint a
successor Facility Agent, which shall be one of the Lenders or a commercial
banking institution having a combined capital and surplus of at least
$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such consent not to be unreasonably
withheld).  Upon the acceptance of any appointment as Facility Agent hereunder
by a successor Facility Agent, such successor Facility Agent shall be entitled
to receive from the resigning Facility Agent such documents of transfer and
assignment as such successor Facility Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the resigning Facility Agent, and the resigning Facility Agent shall
be discharged from its duties and obligations under this Agreement.  After any
resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:
 
a)     this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Facility Agent under this Agreement;
and
 
b)     Section 11.3 and Section 11.4 shall continue to inure to its benefit.
 
If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.
 
SECTION 10.6. Loans by the Facility Agent.  The Facility Agent shall have the
same rights and powers with respect to the Loan made by it or any of its
Affiliates.  The Facility Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if the Facility Agent were not the Facility
Agent hereunder and without any duty to account therefor to the Lenders.  The
Facility Agent shall have no duty to disclose information obtained or received
by it or any of its Affiliates relating to the Borrower or its Subsidiaries to
the extent such information was obtained or received in any capacity other than
as the Facility Agent.
 
SECTION 10.7. Credit Decisions.  Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
 

 
53 

--------------------------------------------------------------------------------

 

review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its
Commitment.  Each Lender also acknowledges that it will, independently of each
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.
 
SECTION 10.8. Copies, etc.  Each Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower).  Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.
 
SECTION 10.9. The Agents’ Rights.  Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and (vi)
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.
 
SECTION 10.10. The Facility Agent’s Duties.  The Facility Agent shall (i) if
requested in writing to do so by a Lender, make enquiry and advise the Lenders
as to the performance or observance of any of the provisions of this Agreement
or any Loan Document by the Borrower or as to the existence of an Event of
Default and (ii) inform the Lenders promptly of any Event of Default of which
the Facility Agent has actual knowledge.
 
The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent.  Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.
 

 
54 

--------------------------------------------------------------------------------

 

The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.
 
SECTION 10.11. Employment of Agents.  In performing its duties and exercising
its rights, powers, discretions and remedies under or pursuant to this Agreement
or the Loan Documents, each Agent shall be entitled to employ and pay agents to
do anything which such Agent is empowered to do under or pursuant to this
Agreement or the Loan Documents (including the receipt of money and documents
and the payment of money); provided that, unless otherwise provided herein,
including without limitation Section 11.3, the employment of such agents shall
be for such Agent’s account, and to act or refrain from taking action in
reliance on the opinion of, or advice or information obtained from, any lawyer,
banker, broker, accountant, valuer or any other person believed by such Agent in
good faith to be competent to give such opinion, advice or information.
 
SECTION 10.12. Distribution of Payments.  The Facility Agent shall pay promptly
to the order of each Lender that Lender’s Percentage Share of every sum of money
received by the Facility Agent pursuant to this Agreement or the Loan Documents
(with the exception of any amounts payable pursuant to the Fee Letter and any
amounts which, by the terms of this Agreement or the Loan Documents, are paid to
the Facility Agent for the account of the Facility Agent alone or specifically
for the account of one or more Lenders) and until so paid such amount shall be
held by the Facility Agent on trust absolutely for that Lender.
 
SECTION 10.13. Reimbursement.  The Facility Agent shall have no liability to pay
any sum to a Lender until it has itself received payment of that sum.  If,
however, the Facility Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.12 before it has
itself received payment of that amount, and the Facility Agent does not in fact
receive payment within two (2) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Facility Agent, refund to the
Facility Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Facility Agent for any amount which the
Facility Agent may certify that it has been required to pay by way of interest
on money borrowed to fund the amount in question during the period beginning on
the date on which that amount was required to be paid by the terms of this
Agreement or the Loan Documents and ending on the date on which the Facility
Agent receives reimbursement.
 
SECTION 10.14. Instructions.  Where an Agent is authorized or directed to act or
refrain from acting in accordance with the instructions of the Lenders or of the
Required Lenders each of the Lenders shall provide such Agent with instructions
within three (3) Business Days of such Agent’s request (which request may be
made orally or in writing).  If a Lender does not provide such Agent with
instructions within that period, that Lender shall be bound by the decision of
such Agent.  Nothing in this Section 10.14 shall limit the right of such Agent
to take, or refrain from taking, any action without obtaining the instructions
of the Lenders or the Required Lenders if such Agent in its discretion considers
it necessary or appropriate to take, or refrain from taking, such action in
order to preserve the rights of the Lenders under or in connection with this
Agreement or the Loan Documents.  In that event, such Agent will notify the
Lenders of the action taken by it as soon as reasonably
 

 
55 

--------------------------------------------------------------------------------

 

practicable, and the Lenders agree to ratify any action taken by the Facility
Agent pursuant to this Section 10.14.
 
SECTION 10.15. Payments.  All amounts payable to a Lender under this Section 10
shall be paid to such account at such bank as that Lender may from time to time
direct in writing to the Facility Agent.
 
SECTION 10.16. “Know your customer” Checks.  Each Lender shall promptly upon the
request of the Facility Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself) in order for the Facility Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement or the Loan Documents.
 
SECTION 10.17. No Fiduciary Relationship.  Except as provided in Section 10.12,
no Agent shall have any fiduciary relationship with or be deemed to be a trustee
of or for any other person and nothing contained in this Agreement or any Loan
Document shall constitute a partnership between any two or more Lenders or
between either Agent and any other person.
 
SECTION 10.18. Illegality. The Agent shall refrain from doing anything which it
reasonably believes would be contrary to any law of any jurisdiction (including
but not limited to England and Wales, the United States of America or any
jurisdiction forming part of it) or any regulation or directive of any agency of
such state or jurisdiction or which would or might render it liable to any
person and may without liability do anything which is, in its opinion, necessary
to comply with any such law, directive or regulation.
 
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
SECTION 11.1. Waivers, Amendments, etc.  The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:
 
 
a)
contravene or be in breach of the terms of the COFACE Insurance Policy or the
arrangements with Natixis DAI relating to the CIRR (if the Fixed Rate applies)
shall be effective unless consented to by, as applicable, COFACE and/or Natixis
DAI;

 
 
b)
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

 
 
c)
modify this Section 11.1 or change the definition of “Required Lenders” shall be
made without the consent of each Lender;

 

 
56 

--------------------------------------------------------------------------------

 

 
d)
increase the Commitment of any Lender shall be made without the consent of such
Lender;

 
 
e)
reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

 
 
f)
extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

 
 
g)
extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

 
 
h)
affect adversely the interests, rights or obligations of the Facility Agent in
its capacity as such shall be made without consent of the Facility Agent.

 
No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.  The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Bank of Nova Scotia Agreement is amended or refinanced, to negotiate in good
faith to amend this Agreement to conform any representations, warranties,
covenants or events of default in this Agreement to the amendments made to any
substantively comparable provisions in the Nordea Agreement or the Bank of Nova
Scotia Agreement or any refinancing thereof.
 
Neither the Borrower’s rights nor its obligations under the Loan Documents shall
be changed, directly or indirectly, as a result of any amendment, supplement,
modification, variance or novation of the Coface Insurance Policy, except any
amendments, supplements, modifications, variances or novations, as the case may
be, which occur (i) with the Borrower’s consent, (ii) at the Borrower’s request
or (iii) in order to conform to amendments, supplements, modifications,
variances or novations effected in respect of the Loan Documents in accordance
with their terms.
 
SECTION 11.2. Notices.
 
 
a)
All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing, by facsimile or by
electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature hereto or set forth in the Lender Assignment Agreement or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid or if

 

 
57 

--------------------------------------------------------------------------------

 

properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when transmitted provided it is received in legible form; any notice, if
transmitted by electronic mail, shall be deemed given upon acknowledgment of
receipt by the recipient.
 
 
b)
So long as Citibank Europe plc, UK Branch is the Facility Agent, the Borrower
may provide to the Facility Agent all information, documents and other materials
that it furnishes to the Facility Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Facility Agent to such
email address notified by the Facility Agent to the Borrower; provided that any
Communication requested pursuant to Section 7.1.1(h) shall be in a format
acceptable to the Borrower and the Facility Agent.

 
 
c)
The Borrower agrees that the Facility Agent may make such items included in the
Communications as the Borrower may specifically agree available to the Lenders
by posting such notices, at the option of the Borrower, on Intralinks or any
similar such platform (the “Platform”) acceptable to the Borrower.  Although the
primary web portal is secured with a dual firewall and a User ID/Password
Authorization System and the Platform is secured through a single user per deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Facility
Agent nor any of its Affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or the Platform.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Facility Agent or any of its Affiliates in connection with the Platform.

 
 
d)
The Facility Agent agrees that the receipt of Communications by the Facility
Agent at its e-mail address set forth above shall constitute effective delivery
of such Communications to the Facility Agent for purposes hereunder and any
other

 

 
58 

--------------------------------------------------------------------------------

 

Loan Document (and any guaranties, security agreements and other agreements
relating thereto).
 
SECTION 11.3. Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses of the Facility Agent (including the reasonable
fees and out-of-pocket expenses of counsel to the Facility Agent and of local
counsel, if any, who may be retained by counsel to the Facility Agent) in
connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the transactions contemplated hereby
are consummated.  The Borrower further agrees to pay, and to save the Facility
Agent and the Lenders harmless from all liability for, any stamp, recording,
documentary or other similar taxes arising from the execution, delivery or
enforcement of this Agreement or the borrowing hereunder or any other Loan
Documents.  The Borrower also agrees to reimburse the Facility Agent and each
Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Facility Agent or
such Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.
 
SECTION 11.4. Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Commitments, the
Borrower hereby indemnifies and holds harmless the Facility Agent, each Lender
and each of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct
or the material breach by such Indemnified Party of its obligations under this
Agreement, any other Loan Document, the Coface Insurance Policy or Interest
Stabilisation Agreement and which breach is not attributable to the Borrower’s
own breach of the terms of this Agreement or any other Loan Document or is a
claim, damage, loss, liability or expense which would have been compensated
under other provisions of the Loan Documents but for any exclusions applicable
thereunder.
 
In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto.  Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided
 

 
59

--------------------------------------------------------------------------------

 

that the Borrower shall reimburse such indemnified party for its reasonable
out-of-pocket expenses incurred pursuant hereto) and (d) at the Borrower’s
request, permit the Borrower to assume control of the defense of any such claim,
other than regulatory, supervisory or similar investigations, provided that (i)
the Borrower acknowledges in writing its obligations to indemnify the
Indemnified Party in accordance with the terms herein in connection with such
claims, (ii) the Borrower shall keep the Indemnified Party fully informed with
respect to the conduct of the defense of such claim, (iii) the Borrower  shall
consult in good faith with  the Indemnified Party (from time to time and before
taking any material decision) about the conduct of the defense of such claim,
(iv) the Borrower shall conduct the defense of such claim properly and
diligently taking into account its own interests and those of the Indemnified
Party, (v) the Borrower shall employ counsel reasonably acceptable to the
Indemnified Party and at the Borrower’s expense, and (vi) the Borrower shall not
enter into a settlement with respect to such claim unless either (A) such
settlement involves only the payment of a monetary sum, does not include any
performance by or an admission of liability or responsibility on the part of the
Indemnified Party, and contains a provision unconditionally releasing the
Indemnified Party and each other indemnified party from, and holding all such
persons harmless, against, all liability in respect of claims by any releasing
party or (B) the Indemnified Party provides written consent to such settlement
(such consent not to be unreasonably withheld or delayed).  Notwithstanding the
Borrower’s election to assume the defense of such action, the Indemnified Party
shall have the right to employ separate counsel and to participate in the
defense of such action and the Borrower shall bear the fees, costs and expenses
of such separate counsel if (i) the use of counsel chosen by the Borrower to
represent the Indemnified Party would present such counsel with an actual or
potential conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the Borrower and the Indemnified Party
and the Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (iii) the
Borrower  shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (iv) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.  The
Borrower acknowledges that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its security holders or creditors for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct.  In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
 
SECTION 11.5. Survival.  The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under
Section 10.1, shall in each case survive any termination of this Agreement and
the payment in full of all Obligations.  The representations and warranties made
by the Borrower in this Agreement
 

 
60 

--------------------------------------------------------------------------------

 

and in each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.
 
SECTION 11.6. Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
SECTION 11.7. Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
 
SECTION 11.8. Execution in Counterparts, Effectiveness, etc.   This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original and all of which shall constitute together but
one and the same agreement.  This Agreement, as a novated and amended Agreement,
shall become effective upon the occurrence of the Novation Effective Time under,
and as defined in, the Novation Agreement.
 
SECTION 11.9.  Third Party Rights.   Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it with the exception of Coface
and Natixis.
 
SECTION 11.10. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:
 
 
a)
except to the extent permitted under Section 7.2.6, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent, each Lender and Coface; and

 
 
b)
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

 
SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan.  Each
Lender may assign its Percentage or portion of the Loan to one or more other
Persons (a “New Lender”), or sell participations in its Percentage or portion of
the Loan to one or more other Persons; provided that, in the case of assignments
where the Fixed Rate applies, such New Lender (other than Coface or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
the security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the Coface Enhanced Guarantee, and subject as provided in Section
11.11.1(iv)) enters into an Interest Stabilisation Agreement.
 
 
 
61

--------------------------------------------------------------------------------

 
 
SECTION 11.11.1. Assignments
 
(i) Any Lender with the prior written consents of the Borrower and the Facility
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Facility Agent, on
or before the fifth Business Day after receipt by the Borrower of such Lender’s
request for consent, stating, in reasonable detail, the reasons why the Borrower
proposes to withhold such consent) may at any time (and from time to time)
assign or transfer to one or more commercial banks or other financial
institutions all or any fraction of such Lender’s portion of the Loan.
 
(ii) Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clause (i), without the consent of the Borrower,
or the Facility Agent may assign or transfer (A) to any of its Affiliates, (B)
to SFIL or (C) following the occurrence and during the continuance of an Event
of Default under Sections 8.1.1, 8.1.4(a) or 8.1.5, to any other Person, in each
case, all or any fraction of such Lender’s portion of the Loan.
 
(iii) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to any federal reserve or central bank
as collateral security in connection with the extension of credit or support by
such federal reserve or central bank to such Lender.
 
(iv) SFIL may (notwithstanding the foregoing clauses, and without notice to, or
consent from, the Borrower or the Facility Agent) assign, charge or otherwise
grant security over all or any fraction of its portion of the Loan and of its
rights as Lender to CAFFIL as collateral security in connection with the
extension of credit or support by CAFFIL to SFIL in respect of this Agreement
and the Coface Enhanced Guarantee, provided that at the time of the assignment,
charge or grant of security CAFFIL is an Affiliate of SFIL and that such
assignment, charge or other security is on terms that (i) CAFFIL shall not have
any rights to assign, charge or grant any security over such rights to any other
person (other than to Coface pursuant to and in accordance with the Coface
Enhanced Guarantee) without the prior written consent of the Borrower, (ii)
CAFFIL shall only be entitled to enforce its rights under such assignment,
charge or other security without the prior written consent of the Borrower if at
that time it remains an Affiliate of SFIL, (iii) prior to any enforcement such
assignment, charge or other security, the Borrower and the Facility Agent shall
continue to deal solely and directly with SFIL in connection with its rights and
obligations as Lender under this Agreement and other Loan Documents (subject to
any payment instructions given by SFIL), (iv) for the avoidance of doubt, the
Borrower’s rights and obligations under this Agreement shall not be increased or
affected (including, without limitation, the right to pay Fixed Rate under
Section 3.3.1) as a result of such assignment, charge or security or any
enforcement thereof, (v) the Borrower shall not be liable to pay any amount
under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the
amount which it would have been required to pay to SFIL had no such assignment,
charge or other security been granted and (vi) without prejudice to SFIL’s
obligations under that Section, CAFFIL shall be bound by the confidentiality
provisions set forth in Section 11.15. in relation to any information to which
it applies to the same extent as required of the Lenders. For the avoidance of
doubt: (A) if CAFFIL becomes a Lender under this Agreement in respect of any
portion of the Loan following enforcement of any assignment, charge or other
security granted to it by SFIL
 

 
62 

--------------------------------------------------------------------------------

 

pursuant to this Section 11.11.1(iv), it shall have the same rights to assign or
transfer all or any fraction of such portion of the Loan on and subject to the
same terms and conditions as are set forth in this Agreement for assignments and
transfers by other Lenders and (B) CAFFIL may not enforce its rights under any
such assignment, charge or other security by assigning or transferring all or
any fraction of SFIL’s portion of the Loan or any of its rights or obligations
under this Agreement or other Loan Documents except pursuant to an assignment or
transfer to a commercial bank or other financial institution on and subject to
the same terms and conditions as are set forth in this Agreement for assignments
and transfers by Lenders.
 
(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to Coface and (if the loan is accruing interest at
the Fixed Rate) Natixis DAI and has obtained a prior written consent from Coface
and Natixis DAI and any Assignee Lender (other than Coface and CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
the security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the Coface Enhanced Guarantee, subject as provided in Section 11.11.1(iv))
is, if the Fixed Rate applies, eligible to benefit from the CIRR stabilisation.
Any assignment or transfer shall comply with the terms of the Coface Insurance
Policy.
 
(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to Coface, if such assignment is required
to be made by that Lender to Coface in accordance with the Coface Insurance
Policy or the Coface Enhanced Guarantee or, if the Lender is SFIL, to CAFFIL
(but only if CAFFIL is, at that time, an Affiliate of SFIL) upon the enforcement
of any security granted pursuant, and subject to the provisions of paragraph
(iv) of Section 11.11.1, in connection with the Coface Enhanced Guarantee.
 
 Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”.  Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s portion of the Loan and Commitment) (which assignment or
transfer shall be of a constant, and not a varying, percentage of such Lender’s
portion of the Loan) are permitted; provided that the Borrower and the Facility
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned or transferred to an Assignee
Lender until:
 
 
a)
written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;

 
 
b)
such Assignee Lender shall have executed and delivered to the Borrower and the
Facility Agent a Lender Assignment Agreement, accepted by the Facility Agent and
any other agreements required by the Facility Agent or, if the Fixed Rate
applies, Natixis in connection therewith; and

 
 
c)
the processing fees described below shall have been paid.

 
 
 
63 

--------------------------------------------------------------------------------

 

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such Assignee Lender in
connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment.  Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made.  Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Facility Agent upon delivery of any Lender
Assignment Agreement in the amount of $5,000 (and shall also reimburse the
Facility Agent and Natixis for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).
 
SECTION 11.11.2. Participations.  Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:
 
 
a)
no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

 
 
b)
such Lender shall remain solely responsible for the performance of its
obligations hereunder;

 
 
c)
the Borrower and the Facility Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents;

 
 
d)
no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

 
 
e)
the Borrower shall not be required to pay any amount under Sections 4.2(c), 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and

 
 
f)
each Lender that sells a participation under this Section 11.11.2 shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts of (and stated interest on) each of the Participant’s interest
in that Lender’s portion of the Loan, Commitments or other interests hereunder
(the “Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender may treat each person whose
name is

 

 
64 

--------------------------------------------------------------------------------

 
 

   
recorded in the Participant Register as the owner of such participation for all
purposes hereunder.


The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.
 
SECTION 11.11.3.  Register.  The Facility Agent shall maintain at its address
referred to in Section 11.2 a copy of each Lender Assignment Agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment(s) of, and principal amount of the
Loan owing to, each Lender from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Facility Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
SECTION 11.11.4.  Rights of Coface to payments.  The Borrower acknowledges that,
immediately upon any payment by Coface (i) of any amounts to a Lender under the
Coface Insurance Policy, Coface will be automatically subrogated to the extent
of such payment to the rights of that Lender under the Loan Documents or (ii) of
any amount under the Coface Enhanced Guarantee and the enforcement of any
related security granted by SFIL to any of its Affiliates, which may benefit
Coface after payment by Coface under the Coface Enhanced Guarantee, Coface will
be automatically entitled to receive the payments normally due to SFIL under the
Loan Documents( but, for the avoidance of doubt, such payments shall continue to
be made by the Borrower to the Facility Agent in accordance with the provisions
of Section 4..8 or any other relevant provisions of this Agreement, as
applicable).
 
SECTION 11.12. Other Transactions.  Nothing contained herein shall preclude the
Facility Agent or any Lender from engaging in any transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
 
SECTION 11.13.  Coface Insurance Policy.
 
SECTION 11.13.1. Terms of Coface Insurance Policy
 
 
a)
The Coface Insurance Policy will cover 100% of the Loan.

 
 
b)
The Coface Premium will equal 2.35% of the aggregate principal amount of the
Loan as at the Actual Delivery Date.

 
 
c)
If, after the Actual Delivery Date, the Borrower prepays all or part of the Loan
in accordance with this Agreement, Coface shall reimburse to the ECA Agent for
the account of the Borrower an amount equal to 80% of all or a corresponding
proportion of the unexpired portion of the Coface Premium, having regard to the
amount of the prepayment and the remaining term of the Loan, such amount to be
calculated in accordance with the following formula:

 
 
 
65 

--------------------------------------------------------------------------------

 
 
R = P x (1 – (1 / (1+2.35%)) x (N / (12 * 365)) x 80%
 
where:
 
“R” means the amount of the refund;
 
“P” means the amount of the prepayment;
 
“N” means the number of days between the effective prepayment date and Final
Maturity; and
 
P x (1 – (1 / (1+2.35%)) corresponds to the share of the financed COFACE Premium
corresponding to P.
 
 SECTION 11.13.2. Obligations of the Borrower. Provided that the Coface
Insurance Policy complies with Section 11.13.1 and remains in full force and
effect, the Borrower shall pay the balance of the Coface Premium calculated in
accordance with Section 11.3.1(b) and still owing to Coface on the Actual
Delivery Date to Coface on the Actual Delivery Date by directing the Agent in
the Loan Request to pay the Additional Advance in respect of the Coface Premium
directly to Coface.
 
SECTION 11.13.3. Obligations of the ECA Agent and the Lenders.
 
 
a)
Promptly upon receipt of the Coface Insurance Policy from Coface, the ECA Agent
shall (subject to any confidentiality undertakings given to Coface by the ECA
Agent pursuant to the terms of the Coface Insurance Policy) send a copy thereof
to the Borrower.

 
 
b)
The ECA Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by Coface under the Coface Insurance Policy as necessary to ensure that the
Lenders obtain the support of Coface pursuant to the Coface Insurance Policy.

 
 
c)
Each Lender will co-operate with the ECA Agent, the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the Coface Insurance Policy and each
Interest Stabilisation Agreement continues in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the Coface
Insurance Policy or such Interest Stabilisation Agreement (as the case may be)
does not continue in full force and effect due to its gross negligence or
willful default or due to a voluntary change in status which results in it no
longer being eligible for CIRR interest stabilisation.

 
 
e)
The ECA Agent shall:

 
(i)           make written requests to Coface seeking a reimbursement of the
Coface Premium in the circumstances described in Section 11.13.1(c) promptly
after the relevant cancellation or prepayment and (subject to any
confidentiality undertakings given to Coface by the ECA Agent pursuant to the
terms of the Coface Insurance Policy) provide a copy of the request to the
Borrower;
 

 
66 

--------------------------------------------------------------------------------

 

(ii)           use its reasonable endeavours to maximize the amount of any
reimbursement of the Coface Premium to which the ECA Agent is entitled;
 
(iii)           pay to the Borrower (in the same currency as the refund received
from Coface) the full amount of any reimbursement of the Coface Premium that the
ECA Agent receives from Coface within two (2) Business Days of receipt with same
day value; and
 
(iv)           relay the good faith concerns of the Borrower to Coface regarding
the amount of any reimbursement to which the ECA Agent is entitled, it being
agreed that the ECA Agent’s obligation shall be no greater than simply to pass
on to Coface the Borrower’s concerns.
 
SECTION 11.14. Law and Jurisdiction
 
SECTION 11.14.1. Governing Law.  This Agreement and any non-contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.
 
SECTION 11.14.2. Jurisdiction.  For the exclusive benefit of the Facility Agent
and the Lenders, the parties to this Agreement irrevocably agree that the courts
of England are to have jurisdiction to settle any disputes which may arise out
of or in connection with this Agreement and that any proceedings may be brought
in those courts.  The Borrower irrevocably waives any objection which it may now
or in the future have to the laying of the venue of any proceedings in any court
referred to in this Section, and any claim that those proceedings have been
brought in an inconvenient or inappropriate forum.
 
SECTION 11.14.3. Alternative Jurisdiction.  Nothing contained in this Section
shall limit the right of the Facility Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.
 
SECTION 11.14.4. Service of Process.  Without prejudice to the right of the
Facility Agent or the Lenders to use any other method of service permitted by
law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to RCL Cruises Ltd., presently at Building 3, The Heights –
Brooklands, Weybridge, Surrey, KT13 ONY, Attention: General Counsel, and in that
event shall be conclusively deemed to have been served at the time of leaving
or, if posted, at 9:00 am on the third Business Day after posting by prepaid
first class registered post.
 
SECTION 11.15. Confidentiality.  Each of the Facility Agent and the Lenders
agrees to maintain and to cause its Affiliates to maintain the confidentiality
of all information provided to it by the Borrower or any Subsidiary of the
Borrower, or by the Facility Agent on the Borrower’s or such Subsidiary’s
behalf, under this Agreement, and neither it nor any of its Affiliates shall use
any such information other than in connection with or in enforcement of this
Agreement or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary, except to the extent such
 

 
67 

--------------------------------------------------------------------------------

 

information (i) was or becomes generally available to the public other than as a
result of disclosure by it or its Affiliates or their respective directors,
officers, employees and agents, or (ii) was or becomes available on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries so long as such source is not, to its knowledge, prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Borrower or any of its Affiliates; provided, however, that it may disclose
such information (A) at the request or pursuant to any requirement of any
self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Republic of France and any French Authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable requirement of law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Facility Agent, any Lender or their respective Affiliates may be party; (E) to
the extent reasonably required in connection with the exercise of any remedy
hereunder; (F) to the Facility Agent or such Lender’s independent auditors,
counsel, and any other professional advisors of the Facility Agent or such
Lender who are advised of the confidentiality of such information; (G) to any
participant or assignee, provided that such Person agrees to keep such
information confidential to the same extent required of the Facility Agent and
the Lenders hereunder; (H) as to the Facility Agent, any Lender or their
respective Affiliates, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower or any
Subsidiary is party with the Facility Agent, such Lender or such Affiliate; (I)
to its Affiliates and its Affiliates’ directors, officers, employees,
professional advisors and agents, provided that each such Affiliate, director,
officer, employee, professional advisor or agent shall keep such information
confidential to the same extent required of the Facility Agent and the Lenders
hereunder; (J) to any other party to the Agreement and (K) to the French
Authorities and any Person to whom information is required to be disclosed by
the French Authorities.  Each of the Facility Agent and the Lenders shall be
responsible for any breach of this Section 11.15 by any of its Affiliates or any
of its or its Affiliates’ directors, officers, employees, professional advisors
and agents.
 
SECTION 11.16. French Authority Requirements. The Borrower acknowledges that:
 
 
a)
the Republic of France and any French Authority or any authorised
representatives specified by these bodies shall be authorised at any time to
inspect and make or demand copies of the records, accounts, documents and other
deeds of any or all of the Lenders relating to this Agreement;

 
 
b)
in the course of its activity as the Facility Agent, the Facility Agent may:

 
 
(i)
provide the Republic of France and any French Authority with information
concerning the transactions to be handled by it under this Agreement; and

 
 
(ii)
disclose information concerning the subsidized transaction contemplated by this
Agreement in the context of internationally agreed consultation/notification
proceedings and statutory specifications, including information received from
the Lenders relating to this Agreement.

 

 
68 

--------------------------------------------------------------------------------

 

SECTION 11.17. Waiver of immunity.  To the extent that the Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, the Borrower hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and the other Loan Documents.
 

 
69 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Hull No. K34 Credit
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.
 

 
ROYAL CARIBBEAN CRUISES LTD.
             
By _____________________________
 
Name:
   
Title:
               
Address:
1050 Caribbean Way
   
Miami, Florida 33132
 
Facsimile No.:
(305) 539-0562
 
Email:
agibson@rccl.com
   
bstein@rccl.com
 
Attention:
Vice President, Treasurer
 
With a copy to:
General Counsel
           



 


 

 
70 

--------------------------------------------------------------------------------

 


   
SUMITOMO MITSUI BANKING
CORPORATION EUROPE LIMITED, PARIS
BRANCH as ECA Agent and a Lender
         
Commitment
                           
17% of the Maximum
 
By ___________________________________
Loan Amount
 
Name:
   
Title:
                                 
1/3/5 rue Paul Cézanne
   
75008 Paris
   
France
         
Attention:  Cedric Le Duigou
   
Guillaume Branco
   
Cam Truong
   
Claire Lucien
             
Fax No:     +33 1 44 90 48 01
   
Tel No:
   
Cedric Le Duigou:
+33 1 44 90 48 83
   
Guillaume Branco:
+33 1 44 90 48 71
   
Cam Truong:
+33 1 44 90 48 51
   
Claire Lucien
+33 1 44 90 48 49
           
E-mail :
     
cedric_leduigou@fr.smbcgroup.com
   
guillaume_branco@fr.smbcgroup.com
   
cam_truong@fr.smbcgroup.com
   
claire_lucien@fr.smbcgroup.com
   
FRPAGTFD@fr.smbcgroup.com



 


 
 


 



 
71 

--------------------------------------------------------------------------------

 



   
CITIBANK N.A., LONDON BRANCH as
Global Coordinator and a Lender
         
Commitment
                           
21% of the Maximum
 
By ___________________________________
Loan Amount
 
Name:
   
Title:
                       
Citigroup Centre
   
Canada Square
   
London E14 5LB
   
United Kingdom
             
Attention:
Konstantinos Frangos
     
Francois Turpault
     
Kara Catt
     
Romina Coates
             
Fax No:
+44 20 7986 4881
   
Tel No:
+44 20 7986 3035 /
     
+44 20 7508 0344
     
+44 20 7986 4824
     
+44 20 7986 5017
           
E-mail :
     
konstantinos.frangos@citi.com
   
francois.turpault@citi.com
   
kara.catt@citi.com
   
romina.coates@citi.com




 
72 

--------------------------------------------------------------------------------

 



   
BANCO BILBAO VIZCAYA ARGENTARIA,
PARIS BRANCH as Lender
         
Commitment
                           
3% of the Maximum
 
By ___________________________________
Loan Amount
 
Name:
   
Title:
                       
29 avenue de l'Opéra
   
75001 Paris
   
France
         
Attention:
David Peyroux
     
Laura Luca de Tena
     
Maria Merodio
             
Fax No:
+33 1 44 86 84 45
   
Tel No:
+33 1 44 86 83 98 /
     
+33 1 44 86 83 21  /
     
+33 1 44 86 84 45
           
E-mail :
david.peyroux@bbva.com /
     
laura.luca@bbva.com /
     
asuncion.merodio@bbva.com



 


 

 
73 

--------------------------------------------------------------------------------

 



   
BANCO SANTANDER, S.A. PARIS BRANCH
as Lender
         
Commitment
                           
15% of the Maximum
 
By ___________________________________
Loan Amount
 
Name:
   
Title:
                       
Lending Office:
         
40 rue de Courcelles
   
75008 Paris
   
France
         
Operational address:
         
Ciudad Financiera
   
Avenida de Cantabria s/n
   
Edificio Encinar 2a planta
   
28600 Boadilla del Monte
   
Spain
         
Attention:
Elise Regnault
     
Matias Herkommer
     
Vanessa Berrio
     
Jose Luis Diaz Cassou
     
Caroline Pereira Pantaleao
             
Fax No:
+34 91 257 1682
   
Tel No:
+34 912893722 /
     
+34 912891127
     
+34 912891028
     
+34 91 289 1370
     
+33 1 53 53 70 35
           
E-mail :
     
elise.regnault@gruposantander.com
   
mherkommer@gruposantander.com
   
vaberrio@gruposantander.com
   
joldiaz@gruposantander.com
   
cpantaleao@gruposantander.com

 
 
74 

--------------------------------------------------------------------------------

 



   
HSBC FRANCE as Lender
         
Commitment
                           
21% of the Maximum
 
By ___________________________________
Loan Amount
 
Name:
   
Title:
               
HSBC France – Global Banking Agency
Operations (GBAO) Transaction
Manager Unit
   
103 avenue des Champs Elysées
   
75008 Paris
   
France
         
Attention:
Fatma Bao
     
Elie Eh El Hayek
             
Fax No:
+ 33 1 40 70 28 80
   
Tel No:
+ 33 1 40 70 79 15 /
     
+ 33 1 57 57 01 58
           
E-mail :
     
fatma.bao@hsbc.fr
   
elie.eh.el.hayek@hsbc.fr
           
Copy to:
             
HSBC France
   
103 avenue des Champs Elysées
   
75008 Paris
   
France
           
Attention:
Julie Bellais
     
Gilles Pinot de Villechenon
           
Fax No:
+ 33 1 40 70 78 93
   
Tel No:
+ 33 1 40 70 28 59 /
     
+ 33 1 40 70 35 07
           
E-mail :
     
julie.bellais@hsbc.fr
   
gilles.pinot.de.villechenon@hsbc.fr

 
 
75 

--------------------------------------------------------------------------------

 



   
SOCIÉTÉ GÉNÉRALE  as Lender
         
Commitment
                           
23% of the Maximum
 
By ___________________________________
Loan Amount
 
Name:
   
Title:
                       
Lending Office:
         
29 Boulevard Haussmann
   
75009 Paris
   
France
           
Address for Operational / Servicing
matters:
           
Attention: Bouchra BOUMEZOUED /
   
Aramata COULIBALY
   
Société Générale
   
189, rue d’Aubervilliers
   
75886 PARIS CEDEX 18
   
France
           
Tel No:
+33 1 57 29 13 12
     
+33 1 57 29 03 30
   
Fax No
+33 1 46 92 45 98
   
Email:
par-oper-caf-
   
dmt6@sgcib.com
             
For Credit matters:
         
OPER/FIN/SMO/EXT
   
Attention:                      Sebastien LEOCADIE /
Olivier GUEGUEN
   
Tel No:
+33 1 58 98 29 85
     
+33 1 42 13 07 52
   
Fax No
+33 1 46 92 45 97
   
Email:
     
sebastien.leocadie@sgcib.com
   
olivier.gueguen@sgcib.com
   
par-oper-fin-smo-ext@sgcib.com


 
76 

--------------------------------------------------------------------------------

 



   
CITIBANK EUROPE PLC, UK BRANCH
as Facility Agent
                                           
By ___________________________________
   
Name:
   
Title:
                       
5th Floor Citigroup Centre
   
Mail drop CGC2 05-65
   
25 Canada Square Canary Wharf
   
London E14 5LB
   
U.K.
         
Fax No
+44 20 7492 3980
   
Attention:
EMEA Loans Agency
                     








 
77 

--------------------------------------------------------------------------------

 

EXECUTION PAGE – NOVATION AGREEMENT
 
Existing Borrower
         
SIGNED by Dina Anastas
for and on behalf
of                                                                                   
AZAIREMIA FINANCE LIMITED)
)
)
 
)
 
 
/s/ Dina Anastas
Attorney-in-Fact
     
New Borrower
         
SIGNED by Marzena Legezynska
for and on behalf
of                                                                                    
ROYAL CARIBBEAN CRUISES LTD.
)
)
)
)
 
 
/s/ Marzena Legezynska
Attorney-in-Fact
     
Facility Agent
         
SIGNED by Simon Hartley
for and on behalf
of                                                                                    
CITIBANK EUROPE PLC, UK BRANCH
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
Security Trustee
         
SIGNED by Simon Hartley
for and on behalf of
CITICORP TRUSTEE COMPANY LIMITED
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
Global Coordinator
         
SIGNED by Alex Taylor
for and on behalf of
CITIBANK N.A., LONDON BRANCH
)
)
)
)
 
 
/s/ Alex Taylor
Attorney in-fact
     
The ECA Agent
         
SIGNED by Simon Hartley 
for and on behalf of
SUMITOMO MITSUI BANKING CORPORATION
EUROPE LIMITED, PARIS BRANCH
)
)
)
)
)
 
 
 
/s/ Simon Hartley
Attorney in-fact
     
French Coordinating Bank
         
SIGNED by Simon Hartley 
for and on behalf of
HSBC FRANCE
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact


 
23 

--------------------------------------------------------------------------------

 



The Original Lenders
         
SIGNED by Simon Hartley
for and on behalf of
BANCO BILBAO VIZCAYA ARGENTARIA, PARIS BRANCH
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
SIGNED by Simon Hartley 
for and on behalf of
BANCO SANTANDER, S.A. PARIS BRANCH
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
SIGNED by Alex Taylor 
for and on behalf of
CITIBANK N.A., LONDON BRANCH
)
)
)
)
 
 
/s/ Alex Taylor
Attorney in-fact
     
SIGNED by Simon Hartley 
for and on behalf of
HSBC FRANCE
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
SIGNED by Simon Hartley 
for and on behalf of
SOCIÉTÉ GÉNÉRALE
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
SIGNED by Simon Hartley 
for and on behalf of
SUMITOMO MITSUI BANKING CORPORATION EUROPE
LIMITED, PARIS BRANCH
)
)
)
)
)
 
 
 
/s/ Simon Hartley
Attorney in-fact
     
The Mandated Lead Arrangers
         
SIGNED by Simon Hartley
for and on behalf of
BANCO BILBAO VIZCAYA ARGENTARIA, PARIS BRANCH
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
SIGNED by Simon Hartley 
for and on behalf of
BANCO SANTANDER, S.A. PARIS BRANCH
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
SIGNED by Alex Taylor 
for and on behalf of
CITIBANK N.A., LONDON BRANCH
)
)
)
)
 
 
/s/ Alex Taylor
Attorney in-fact




 
24 

--------------------------------------------------------------------------------

 



SIGNED by Simon Hartley 
for and on behalf of
HSBC FRANCE
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
SIGNED by Simon Hartley 
for and on behalf of
SOCIÉTÉ GÉNÉRALE
)
)
)
)
 
 
/s/ Simon Hartley
Attorney in-fact
     
SIGNED by Simon Hartley 
for and on behalf of
SUMITOMO MITSUI BANKING CORPORATION EUROPE
LIMITED, PARIS BRANCH
)
)
)
)
)
 
 
 
/s/ Simon Hartley
Attorney in-fact






 
 
 
 
 
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------
